Exhibit 10.1
Execution Version
LOAN AND GUARANTY AGREEMENT


BY AND AMONG
SENECA FOODS CORPORATION
SENECA FOODS, LLC
SENECA SNACK COMPANY
and
GREEN VALLEY FOODS, LLC
as Borrowers
and Certain Subsidiaries of Borrowers as Guarantors


AND
FARM CREDIT EAST, ACA
as Lender


$100,000,000
DATED AS OF DECEMBER 9, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENT
ARTICLE I. - DEFINITIONS; CONSTRUCTION                   2
1.1. Certain Definitions                      2
1.2. Construction                        22
1.3. Accounting Terms                       23
ARTICLE II. - TERM LOAN
2.1. Term Loan.                           23
ARTICLE III. - INTEREST                            24
3.1. Interest Rates                          24
3.2. Conversion or Renewal of Interest Rate Options.          27   
3.3. Interest at Default Rate                      28
3.4. Increased Cost and Funding Breakage.               28
ARTICLE IV. - PAYMENTS                            30
4.1. Payments Generally                      30
4.2. Prepayments Generally                    30
4.3. Optional Prepayments                      31
4.4. Recovery of Payments                      31
4.5. Taxes.                              31
4.6. Nature and Extent of Each Borrower's Liability; Contribution.      32
ARTICLE V. - CONDITIONS OF LENDING                    34
5.1. Loan Documents                        34
5.2. Officers' Certificate                        34
5.3. Certificates as to Organic Documents, Approvals and Incumbency   34
5.4. Good Standing Certificates                   34
5.5. Legal Opinions of Counsel to the Borrowers and Guarantors      34
5.6. Fees, Expenses, etc                        34
5.7. Searches                            34
5.8. No Actions or Proceedings                    34
5.9. No Material Adverse Effect                    35
5.10.       Farm Credit Equities                        35
5.11.       Additional Matters                       35
ARTICLE VI. - REPRESENTATIONS AND WARRANTIES                35
6.1. Organization and Qualification                   35
6.2. Power and Authority                        35
 

--------------------------------------------------------------------------------

6.3. Enforceability                            35
6.4. Capital Structure                          35
6.5. Title to Properties                        36
6.6. Financial Statements                         36
6.7. Surety Obligations                          36
6.8. Taxes                               36
6.9. Brokers                               36
6.10. Intellectual Property                         36
6.11. Government Approvals                       37
6.12. Compliance with Laws                         37
6.13. Compliance with Environmental Laws                37
6.14. Burdensome Contracts                        37
6.15. Litigation                              37
6.16. No Defaults                             37
6.17. ERISA                                38
6.18. Labor Relations                         38 
6.19. Payable Practices                            39
6.20. Not a Regulated Entity                         39 
6.21. Margin Stock                           39
6.22. PACA                               39
6.23. Subsidiary Business                        39
6.24. Food Security Act                         39
6.25. OFAC                                39
6.26. Complete Disclosure                         40
ARTICLE VII. - AFFIRMATIVE COVENANTS                        40
7.1. Information and Reporting Requirements.                40
7.2. Existence                               43
7.3. Compliance with Laws                          43
7.4. Taxes                                  43
7.5. Insurance                                 43
7.6. Licenses                                43
7.7. Maintenance of Properties                      43
7.8. Future Subsidiaries                          44
7.9. Additional Matters Relating to PACA.                   44
 

--------------------------------------------------------------------------------

7.10. Food Security Act.                         45
7.11. Farm Credit Equities.                         45
ARTICLE VIII. - NEGATIVE COVENANTS                        46
8.1. Permitted Indebtedness                         46
8.2. Liens                                 47
8.3. Distributions; Upstream Payments                     49
8.4. Restricted Investments                          49
8.5. Disposition of Assets                         49
8.6. Loans                                49
8.7. Restrictions on Payment of Certain Indebtedness             49
8.8. Fundamental Changes                        49
8.9. Subsidiaries                              50
8.10. Organic Documents                          50
8.11. Tax Consolidation                          50
8.12. Accounting Changes                        50
8.13. Restrictive Agreements                        50
8.14. Hedging Agreements                         50
8.15. Conduct of Business                          50
8.16. Affiliate Transactions                         51
8.17. Plans                                 51
8.18. Amendments to Indebtedness                      51
8.19. Sale and Leaseback                          51
8.20. Silgan Payable                             51
8.21. Subsidiary Business                         51
ARTICLE IX. - FINANCIAL COVENANTS                          51
9.1. Interest Coverage Ratio                        51
9.2. Tangible Net Worth                           52
ARTICLE X. - GUARANTY                                52
10.1. Guaranty of Payment and Performance                  52
10.2. The Guarantors' Agreement to Pay Enforcement Costs, etc          52
10.3. Waivers by Guarantors; Lender's Freedom to Act              53
10.4. Unenforceability of Obligations Against Borrowers              53
10.5. Subrogation; Subordination                      54
10.6. Termination; Reinstatement                       54
 

--------------------------------------------------------------------------------

10.7. Contribution                             54
ARTICLE XI. - DEFAULTS                                55
11.1. Events of Default                           55
11.2. Remedies upon an Event of Default.                     56
11.3. Setoff                                57
11.4. Remedies Cumulative; No Waiver.                     57
ARTICLE XII. - MISCELLANEOUS                              58
12.1. Borrower Agent                             58
12.2. Holidays                                 58
12.3. Amendments                               58
12.4. Notices                                58
12.5. Expenses; Taxes; Indemnity                       60
12.6. No Advisory or Fiduciary Responsibility                   61
12.7. Severability                               61
12.8. Prior Understandings; Certain References                 61
12.9. Duration; Survival                            61
12.10. Counterparts                             62
12.11. Limitation on Payments                          62
12.12. Successors and Assigns; Participations; Assignments.            62
12.13. Credit Inquiries                            63
12.14. Confidentiality                             63
12.15. Cumulative Effect; Conflict of Terms                  63
12.16. Patriot Act                              63
12.17. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial        64


EXHIBITS:


Exhibit A      Form of Term Loan Note
Exhibit B       Form of Quarterly Compliance Certificate
Exhibit C       Form of Joinder Agreement




SCHEDULES:


Schedule 6.4 Organization and Capital Structure
Schedule 6.6 Pre-Closing Distributions
Schedule 6.10             Intellectual Property Matters
Schedule 6.13             Environmental Matters
 

--------------------------------------------------------------------------------

Schedule 6.14             Restrictive Agreements
Schedule 6.15             Litigation
Schedule 6.17             ERISA Matters
Schedule 6.18             Labor Matters
Schedule 8.1 Existing Indebtedness
Schedule 8.2 Existing Liens
Schedule 8.3 Restrictions on Distributions
Schedule 8.16             Existing Affiliate Transactions





--------------------------------------------------------------------------------



LOAN AND GUARANTY AGREEMENT
THIS LOAN AND GUARANTY AGREEMENT (this "Agreement"), dated as of December 9,
2016 is made by and among:
SENECA FOODS CORPORATION, a New York corporation ("Parent"), SENECA FOODS, LLC,
a Delaware limited liability company ("Seneca LLC"), SENECA SNACK COMPANY, a
Washington corporation ("Seneca Snack") and GREEN VALLEY FOODS, LLC, a Delaware
limited liability company ("Green Valley," and together with Parent, Seneca LLC
and Seneca Snack, collectively the "Borrowers"),
MARION FOODS, INC., a New York corporation ("Marion"), LEBANON VALLEY COLD
STORAGE, LLC, a Pennsylvania limited liability company ("Lebanon LLC"), LEBANON
VALLEY COLD STORAGE, LP, a Pennsylvania limited partnership ("Lebanon LP"),
PORTLAND FOOD PRODUCTS COMPANY, an Oregon corporation ("Portland Food"), GRAY &
COMPANY, an Oregon corporation ("Gray"), and DIANA FRUIT CO., INC., a California
corporation ("Diana Fruit", and together with Marion, Lebanon LLC, Lebanon LP,
Portland Food and Gray, collectively, the "Guarantors"),
and
FARM CREDIT EAST, ACA (the "Lender").


RECITALS
WHEREAS, the Borrowers have requested that the Lender make a term loan to the
Borrowers, and the Lender is willing to provide such a loan on the terms and
conditions set forth in this Agreement, and
WHEREAS, the Borrowers and the Guarantors are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group, and
WHEREAS, the Guarantors expect to receive substantial direct and indirect
benefits from the extensions of credit to the Borrowers by the Lender pursuant
to this Agreement (which benefits are hereby acknowledged), and in furtherance
thereof the Guarantors wish to jointly and severally guaranty the Borrowers'
obligations to the Lenders under or in respect of this Agreement as provided
herein,
NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and intending to be legally bound hereby, the parties hereto
agree as follows:
1

--------------------------------------------------------------------------------

ARTICLE I. -DEFINITIONS; CONSTRUCTION
1.1. Certain Definitions.  As used herein the words and terms set forth below
have the respective meanings ascribed thereto below, unless the context
otherwise clearly requires:
"Adjusted Tangible Net Worth" shall have the meaning given in Section 9.2.
"Affiliate" shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  "Control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  "Controlling" and
"Controlled" have correlative meanings.
"Allocable Amount" shall have the meaning given to it in Section 4.6(d)(ii).
"Anti-Terrorism Laws" shall mean any laws relating to terrorism or money
laundering, including the Patriot Act.
"Applicable Law" shall mean all laws, rules, regulations and governmental
guidelines applicable to the Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law, common law and equitable
principles, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities.
"Applicable Margin' shall mean, in the case of LIBOR and Variable Rate LIBOR,
two and six tenths percentage points (2.60%), and in the case of the Base Rate,
one percentage point (1.0%).
"Asset Disposition" shall mean a sale, lease, license, consignment, transfer or
other disposition of Property of a Loan Party, including a disposition of
Property in connection with a sale-leaseback transaction or synthetic lease.
"Bank of America" shall mean Bank of America, N.A.
"Bank of America Agreement" shall mean the Third Amended and Restated Loan and
Security Agreement, dated as of July 5, 2016, by and among the Loan Parties,
certain lenders from time to time party thereto, and Bank of America, N.A. as
Agent, as in effect on the Closing Date.
"Bank of America Indebtedness" shall mean Indebtedness described in Section
8.1(b).
"Bank Product" shall have the meaning given to it in the Bank of America Credit
Agreement.
"Bank Product Debt" shall have the meaning given to it in the Bank of America
Credit Agreement.
 
2

--------------------------------------------------------------------------------

"Bankruptcy Code" shall mean Title 11 of the United States Code.
"Base Rate" shall mean, for any day, a per annum rate equal to the greatest of
(a) the rate of interest announced by Bank of America from time to time as its
"Prime Rate" for such day; (b) the Federal Funds Rate for such day, plus
one-half percentage point (0.50%); or (c) LIBOR for a one-month interest period
as of such day, plus one percentage point (1.0%), in each case plus the
Applicable Margin.
"Base Rate Loan" shall mean any Loan that bears interest based on the Base Rate.
"Benefit Amount" shall have the meaning given in Section 10.7.
"Bluegrass" shall mean Bluegrass Holdings, LLC, an Oregon limited liability
company, 100% of the Equity Interests of which are owned by Murlark.
"Board of Governors" shall mean the Board of Governors of the Federal Reserve
System.
"Borrowed Money" shall mean with respect to any Loan Party, without duplication,
its (a) Indebtedness that (i) arises from the lending of money by any Person to
such Loan Party, (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (iii) accrues interest or is a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), or (iv) was issued or assumed as full or partial
payment for Property; (b) Capital Leases; (c) reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Indebtedness of the
foregoing types owing by another Person.
"Borrower Agent" shall have the meaning given in Section 12.1.
"Borrower Materials" shall mean Compliance Certificates and other information,
reports, financial statements and other materials delivered by the Loan Parties
hereunder.
"Borrowers" shall have the meaning given in the preamble to this Agreement.
"Business Day" shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York that is also a day Lender is open for business, and if such
day relates to a LIBOR Portion or Variable Rate LIBOR Portion, any such day on
which dealings in Dollar deposits are conducted between banks in the London
interbank Eurodollar market.
"Buy-Sell and Option Agreement" shall mean the Buy-Sell and Option Agreement,
made and entered into effective as of April 1, 2014, among David J. Truitt,
Luciana T. Truitt, the Parent, TBI and Murlark (as in effect on April 1, 2014).
"California Producer's Lien Law" shall mean §55631, et seq. of the California
Food and Agricultural Code.
"Capital Lease" shall mean any lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP; provided, that the
adoption or issuance of any accounting standards after the Closing Date will not
cause any lease that was not or would not have been a Capital Lease prior to
such adoption or issuance to be deemed a Capital Lease.
 
3

--------------------------------------------------------------------------------

"Cash Equivalents" shall mean (a) marketable obligations issued or
unconditionally guaranteed by, and backed by the full faith and credit of, the
United States government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers' acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district thereof, rated A-1
(or better) by S&P or P-1 (or better) by Moody's at the time of acquisition, and
(unless issued by a lender under the Bank of America Agreement) not subject to
offset rights; (c) repurchase obligations with a term of not more than 30 days
for underlying investments of the types described in clauses (a) and (b) entered
into with any bank described in clause (b); (d) commercial paper issued by Bank
of America or rated A-1 (or better) by S&P or P-1 (or better) by Moody's, and
maturing within nine months of the date of acquisition; and (e) shares of any
money market fund that has substantially all of its assets invested continuously
in the types of investments referred to above, has net assets of at least
$500,000,000.
"Casualty Event" shall mean, with respect to any Property (including any
interest in Property) of any Person or any of its Subsidiaries, any loss of,
damage to, or condemnation or other taking of, such Property for which any such
Person or Subsidiary receives insurance proceeds, proceeds of a condemnation
award or other compensation.
"CERCLA" shall mean the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).
"Change in Law" shall mean the occurrence, after the date of this Agreement, of
(a) the adoption, taking effect or phasing in of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof; or (c) the making,
issuance or application of any request, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.
"Change of Control" shall mean an event or series of events by which (a) any
person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under said Act), directly or indirectly, of thirty percent (30%) or
more of the combined voting power of the outstanding Equity Interests of Parent,
(b) during any period of twelve consecutive calendar months, individuals who
were directors of Parent on the first day of such period (together with any new
director whose election by the board of directors of Parent or whose nomination
for election by the stockholders of Parent was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) shall cease to constitute a majority of the board of
directors of Parent, or (c) the shareholders or directors of any Borrower shall
have approved (i) any merger or consolidation in which such Borrower is not the
surviving or continuing corporation or pursuant to which shares of such
Borrower's stock would be converted into cash, securities or other property,
other than a merger of such Borrower in which shareholders immediately prior to
the merger continue to be the beneficial owners of voting securities sufficient
to maintain voting control of the surviving corporation immediately after the
merger; (ii) any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
such Borrower, unless to another Borrower, or (iii) any plan of liquidation or
dissolution of such Borrower, unless permitted by this Agreement.
 
4

--------------------------------------------------------------------------------

"Claims" shall mean all claims, liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interest, costs and expenses of any kind
(including remedial response costs, reasonable attorneys' fees and Extraordinary
Expenses) at any time (including after Full Payment of the Obligations) incurred
by any Indemnitee or asserted against any Indemnitee by any Loan Party or other
Person, in any way relating to (a) the Term Loan, Loan Documents, or the use
thereof or transactions relating thereto, (b) any action taken or omitted in
connection with any Loan Documents, (c) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (d) failure by any Loan Party to
perform or observe any terms of any Loan Document, in each case including all
costs and expenses relating to any investigation, litigation, arbitration or
other proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
"Closing Date" shall mean December 9, 2016.
"Code" shall mean the Internal Revenue Code of 1986.
"Commodity Exchange Act" shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
"Compliance Certificate" shall mean a certificate, in substantially the form
attached hereto as Exhibit B, by which Borrowers certify absence of Defaults and
compliance with Article IX.
"Contingent Obligation" shall mean any obligation of a Person arising from a
guaranty, indemnity or other assurance of payment or performance of any
Indebtedness, lease, dividend or other obligation ("primary obligations") of
another obligor ("primary obligor") in any manner, whether directly or
indirectly, including any obligation of such Person under any (a) guaranty,
endorsement, co-making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.
 
5

--------------------------------------------------------------------------------

"CWA" shall mean the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
"Default" shall mean any event or condition that with the lapse of time, giving
of notice, or a determination by the Lender, or any combination of the
foregoing, would constitute an Event of Default.
"Default Rate" shall have the meaning set forth in Section 3.3.
"Delayed Lease Financing Liabilities" shall mean liabilities incurred or
expenditures made by the Borrowers or any of their Subsidiaries in connection
with the acquisition of fixed assets to the extent refunded with the proceeds
received in connection with the lease financing of such asset (pursuant to which
a Borrower or such Subsidiary is the lessee) within 365 days of the incurrence
of such liability or the making of such expenditure.
"Designated Jurisdiction" shall mean a country or territory that is the subject
of a Sanction.
"Diana Fruit" shall have the meaning set forth in the preamble to this
Agreement.
"Distribution" shall mean any declaration or payment of a distribution, interest
or dividend on any Equity Interest (other than payment-in-kind); any
distribution, advance or repayment of Indebtedness to a holder of Equity
Interests which is either a Senior Officer of a Borrower or any Subsidiary or
the holder (together with any family member or Affiliate) of 5% or more of any
class of Equity Interests of Parent; or any purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.
"Dollars" shall mean United States Dollars.
"Dundee" shall mean Dundee Insurance Company, Inc., a Utah corporation and
wholly-owned Subsidiary of Parent, the sole business of Dundee Insurance
Company, Inc. being the providing of insurance to Parent and its Subsidiaries.
"Dundee Investments" shall mean Investments made by Parent in Dundee from time
to time in an aggregate amount not to exceed $15,000,000 in any Fiscal Year.
"EBITDA" shall mean, determined on a consolidated basis for the Loan Parties in
accordance with GAAP using a first-in, first-out method of accounting for
Inventory, (a) net income, plus (b) to the extent deducted in calculating net
income, without duplication, (i) income taxes, (ii) interest expense, (iii)
depreciation and amortization expense, and (iv) other non-recurring
extraordinary or unusual non-cash charges, minus (c) to the extent such items
were added in calculating net income, (i) extraordinary or unusual gains, (ii)
gains from any Casualty Event, Asset Disposition (except for a sale of Inventory
in the Ordinary Course of Business) or discontinued operations, and (iii) gains
arising from the write-up of assets during such period.
 
6

--------------------------------------------------------------------------------

"Enforcement Action" shall mean any action to enforce any Obligations or Loan
Documents (whether by judicial action, self-help, exercise of setoff or
recoupment, exercise of any right to vote or act in a Loan Party's Insolvency
Proceeding, or otherwise).
"Environmental Laws" shall mean all Applicable Laws (including all programs,
permits and guidance promulgated by regulatory agencies), relating to public
health (but excluding occupational safety and health, to the extent regulated by
OSHA) or the protection or pollution of the environment, including CERCLA, RCRA
and CWA.
"Environmental Notice" shall mean a notice (whether written or oral) from any
Governmental Authority or other Person of any possible noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.
"Environmental Release" shall mean a release as defined in CERCLA or under any
other Environmental Law.
"Equipment" shall have the definition given the UCC.
"Equity Interest" shall mean the interest of any (a) shareholder in a
corporation; (b) partner in a partnership (whether general, limited, limited
liability or joint venture); (c) member in a limited liability company; or (d)
other Person having any other form of equity security or ownership interest.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" shall mean any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) filing of a notice of intent to terminate, treatment of a
Pension Plan or a Multiemployer Plan amendment as a termination under Section
4041 or 4041A of ERISA, or institution of proceedings by the PBGC to terminate a
Pension Plan; (e) determination that a Pension Plan is considered an at-risk
plan or that a Multiemployer Plan is in critical or endangered status under the
Code or ERISA; (f) an event or condition that constitutes grounds under Section
4042 of ERISA for termination of, or appointment of a trustee to administer, any
Pension Plan; (g) imposition of any liability on a Loan Party or ERISA Affiliate
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; or (h) failure by a Loan Party or ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan or to make a required contribution to a Multiemployer Plan.
7

--------------------------------------------------------------------------------

"Event of Default" shall mean any of the Events of Default described in Section
11.1 hereof.
"Extraordinary  Expenses" shall mean all costs, expenses or advances that Lender
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of a Loan Party, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Property; (b) any action, arbitration or
other proceeding (whether instituted by or against Lender, any Loan Party, any
representative of creditors of a Loan Party or any other Person) in any way
relating to the Loan Documents or Obligations, including any lender liability or
other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of Lender in, or the monitoring of, any Insolvency Proceeding; (d)
settlement or satisfaction of any taxes, charges or Liens with respect to
Property; (e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances.  Such costs,
expenses and advances include transfer fees, Taxes, storage fees, insurance
costs, permit fees, utility reservation and standby fees, legal fees, appraisal
fees, brokers' fees and commissions, auctioneers' fees and commissions,
accountants' fees, environmental study fees, wages and salaries paid to
employees of any Loan Party or independent contractors in liquidating any
Property in which Lender has an interest, and travel expenses.
"Farm Credit Equities" shall have the meaning given to it in Section 7.11(a).
"Farm Credit Equity Documents" shall have the meaning given to it in Section
7.11(a).
"Farm Credit Lender" shall mean each lending institution organized and existing
pursuant to the provision of the Farm Credit Act of 1971 and under the
regulation of the Farm Credit Administration.
"FATCA" shall mean Sections 1471 through 1474 of the Code (including any amended
or successor version if substantively comparable and not materially more onerous
to comply with), and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.
"Federal Funds Rate" (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no such rate is published on the next Business Day, the
average rate (rounded up to the nearest 1/8 of 1%) charged to Bank of America on
the applicable day on such transactions, as determined by Lender; provided, that
in no event shall such rate be less than zero.
8

--------------------------------------------------------------------------------

"Fiscal Quarter" shall mean each period of three months, commencing on the first
day of a Fiscal Year.
"Fiscal Year" shall mean the fiscal year of Borrowers and Subsidiaries for
accounting and tax purposes, ending on March 31st of each year.
"FLSA" shall mean the Fair Labor Standards Act of 1938.
"Food Security Act" shall mean the Food Security Act of 1985.
"Foreign Plan" shall mean any employee benefit plan or arrangement (a)
maintained or contributed to by any Loan Party or Subsidiary that is not subject
to the laws of the United States; or (b) mandated by a government other than the
United States for employees of any Loan Party or Subsidiary.
"Foreign Subsidiary" shall mean a Subsidiary that is a "controlled foreign
corporation" under Section 957 of the Code, such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary to
secure the Obligations would result in material tax liability to Borrowers.
"Full Payment" shall mean with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Obligations are inchoate or contingent in nature (other
than unasserted contingent indemnification obligations), cash collateralization
thereof or delivery of a standby letter of credit acceptable to Lender in its
discretion, in the amount of such Obligations; and (c) a release of any Claims
of Loan Parties against Lender arising on or before the payment date.
"Funding Periods" shall have the meaning set forth in Section 3.1(b) hereof.
"Funding Segment" of the LIBOR Portion of the Term Loan at any time shall mean
the entire principal amount of such Portion to which at the time in question
there is applicable a particular Funding Period beginning on a particular day
and ending on a particular day, and in the case of any Variable Rate LIBOR
Portion, the entire principal amount of such Variable Rate LIBOR Portion.
"GAAP" shall mean generally accepted accounting principles in effect in the
United States from time to time.
"GAAP Subsidiary" shall mean any entity which, in accordance with GAAP, has its
accounts consolidated with the Borrowers' accounts.
"Governmental Approvals" shall mean all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.
 
9

--------------------------------------------------------------------------------

"Governmental Authority" shall mean any federal, state, local, foreign or other 
agency, authority, body, commission, court, instrumentality, political
subdivision, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
for any governmental, judicial, investigative, regulatory or self-regulatory
authority (including the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or European
Central Bank).
"Gray" shall have the meaning given in the preamble to this Agreement.
"Green Valley" shall have the meaning given in the preamble to this Agreement.
"Guarantor Payment" shall have the meaning given in Section 4.6(d)(ii).
"Guarantor" shall have the meaning given in the preamble to this Agreement,
including each other Person who guarantees payment or performance of any
Obligations by executing and delivering to Lender the Guaranty or a Joinder
Agreement in accordance with Section 7.8.
"Guaranty" shall mean the guarantee by the Guarantors of the Obligations of the
Borrowers under this Agreement and the other Loan Documents pursuant to Article
XI hereof.
"Hedging Agreement" shall mean an agreement relating to any swap, cap, floor,
collar, option, forward, cross right or obligation, or combination thereof or
similar transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
"Indebtedness" shall mean, as applied to any Person and whether recourse is
secured by or is otherwise available against all or only a portion of the assets
of such Person and whether or not contingent, but without duplication:

(a) every obligation of such Person for Borrowed Money,

(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses and any earnouts,

(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers' acceptances or similar facilities issued for the account of
such Person,

(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith),

(e) every obligation of such Person under any Capital Lease,

(f) every obligation of such Person under any synthetic lease,

(g) every obligation of such Person in respect of sales of (i) accounts or
general intangibles for money due or to become due, (ii) chattel paper,
instruments or documents creating or evidencing a right to payment of money or
(iii) other receivables (collectively, "receivables"), whether pursuant to a
purchase facility or otherwise, other than in connection with the disposition of
the business operations of such Person relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Person to pay any discount, interest, fees,
indemnities, penalties, recourse, expenses or other amounts in connection
therewith,

(h) every obligation of such Person (an "equity related purchase obligation") to
purchase, redeem, retire or otherwise acquire for value any shares of Equity
Interests issued by such Person or any rights measured by the value of such
Equity Interests,

(i) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a "derivative contract"), including without limitation any
Hedging Agreement,

(j) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person's ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law, and

(k) every Contingent Obligation with respect to Indebtedness of any other
Person.

 
10

--------------------------------------------------------------------------------

The "amount" or "principal amount" of any Indebtedness at any time of
determination represented by (i) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (ii) any
Capital Lease shall be the principal component of the aggregate of the rentals
obligation under such Capital Lease payable over the term thereof that is not
subject to termination by the lessee, (iii) any sale of receivables shall be the
amount of unrecovered capital or principal investment of the purchaser (other
than the Borrowers) thereof, excluding amounts representative of yield or
interest earned on such investment, (iv) any synthetic lease shall be the
stipulated loss value, termination value or other equivalent amount, (v) any
derivative contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such derivative contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred, and (vi) any equity related
purchase obligation shall be the maximum fixed redemption or purchase price
thereof inclusive of any accrued and unpaid dividends to be comprised in such
redemption or purchase price.
 
11

--------------------------------------------------------------------------------

"Indemnitee" shall mean Lender and its officers, directors, employees,
Affiliates, agents and attorneys.
"Insolvency Proceeding" shall mean any case or proceeding commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the Bankruptcy
Code, or any other insolvency, debtor relief or debt adjustment law; (b) the
appointment of a receiver, trustee, liquidator, administrator, conservator or
other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of creditors.
"Intangible Assets" means all assets required to be classified as intangible
assets in accordance with GAAP (including organizational expense, good will,
unamortized debt discount, research and development costs, patents, trademarks,
copyrights, other intellectual property rights and franchises).
"Intellectual Property" shall mean all intellectual and similar Property of a
Person, including inventions, designs, patents, copyrights, trademarks, service
marks, trade names, trade secrets, confidential or proprietary information,
customer lists, know-how, software and databases; all embodiments or fixations
thereof and all related documentation, applications, registrations and
franchises; all licenses or other rights to use any of the foregoing; and all
books and records relating to the foregoing.
"Intellectual Property Claim" shall mean any claim or assertion (whether in
writing, by suit or otherwise) that a Borrower's or Subsidiary's ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person's Intellectual Property.
"Interest Coverage Ratio" shall be as described in Section 9.1.
"Inventory" shall have the definition given in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a business of a Borrower or any of its Subsidiaries business (but
excluding Equipment).
"Investment" shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interests of a Person other than Farm Credit Equities;
or (b) a loan, advance or capital contribution to, guaranty or assumption of
debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guaranties Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
12

--------------------------------------------------------------------------------

"IRS" shall mean the United States Internal Revenue Service.
"Joinder Agreement" shall have the meaning given in Section 7.8.
"Lebanon LLC" has the meaning given in the preamble to this Agreement.
"Lebanon LP" has the meaning given in the preamble to this Agreement.
"Lender" shall mean Farm Credit East, ACA and its successors and assigns.
"LIBOR" shall have the meaning set forth in Section 3.1(a)(i)(A) hereof.
"LIBOR Funding Breakage Date" shall have the meaning set forth in Section
3.4(f).
"LIBOR Funding Breakage Indemnity" shall have the meaning set forth in Section
3.4(f).
"LIBOR Option" shall have the meaning set forth in Section 3.1(a)(i) hereof.
"LIBOR Portion" of the Term Loan shall mean at any time the portion, including
the whole, of such Term Loan bearing interest at any time under the LIBOR Option
or at a rate calculated by reference to LIBOR under Section 3.1(a)(i) hereof.
"LIBOR Reserve Percentage" for any day shall mean the percentage, as determined
in good faith by the Lender (which determination shall be conclusive absent
manifest error), which is in effect on such day as required for banks subject to
Regulation D of the Board of Governors of the Federal Reserve System (or any
successor) or by any other federal law or regulation, representing the maximum
reserve requirement (including, without limitation, supplemental, marginal and
emergency reserve requirements) with respect to eurocurrency liabilities.  LIBOR
and Variable Rate LIBOR shall be adjusted automatically as of the effective date
of each change in the LIBOR Reserve Percentage.  The LIBOR Option or Variable
Rate LIBOR Option shall be calculated in accordance with the foregoing whether
or not the Lender is actually required to hold reserves in connection with its
eurocurrency funding or, if required to hold such reserves, is required to hold
reserves at the "LIBOR Reserve Percentage" as herein defined.
"License" shall mean any license or agreement under which a Loan Party is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition, or use of Property or any other conduct
of its business.
"Licensor" shall mean any Person from whom a Loan Party obtains the right to use
any Intellectual Property.
 
13

--------------------------------------------------------------------------------

"Lien" shall mean any Person's interest in Property securing an obligation owed
to, or a claim by, such Person, whether such interest is based on common law,
statute or contract, including liens, security interests, pledges,
hypothecations, statutory trusts, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Property.
"Lien Waiver" shall mean an agreement, in form and substance satisfactory to
Lender, by which (a) for any material Property located on leased premises, the
lessor waives or subordinates any Lien it may have on the Property; (b) for any
Property held by a warehouseman, processor, shipper, customs broker or freight
forwarder, such Person waives or subordinates any Lien it may have on the
Property; (c) for any Property held by a repairman, mechanic or bailee, such
Person waives or subordinates any Lien it may have on the Property; and (d) for
any Property subject to a Licensor's Intellectual Property rights, the Licensor
grants to a Borrower the right, vis-à-vis such Licensor, to dispose of such
Property with the benefit of the Intellectual Property, whether or not a default
exists under any applicable License.
"Loan Documents" shall mean this Agreement, the Term Loan Note and all other
agreements, documents and certificates executed in connection therewith or
delivered to Lender in connection therewith, in each case as the same may be
amended, modified, replaced or supplemented from time to time; provided,
however, "Loan Documents" shall not include any documents with respect to swap
or hedging obligations.
"Loan Party" shall mean each Borrower and each Guarantor.
"Margin Stock" shall mean as defined in Regulation U of the Board of Governors.
"Marion" shall have the meaning given in the preamble to this Agreement.
"Material Adverse Effect" shall mean the effect of any event or circumstance
that, taken alone or in conjunction with other events or circumstances, (a) has
or could be reasonably expected to have a material adverse effect on the
business, operations, Properties, prospects or condition (financial or
otherwise) of the Borrowers and their Subsidiaries taken as a whole or on the
enforceability of any Loan Documents; (b) impairs the ability of a Loan Party to
perform its obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs the ability of Lender to enforce or
collect any Obligations.
"Material Contract" shall mean any agreement or arrangement to which a Borrower
or Subsidiary is party (other than the Loan Documents) (a) that is deemed to be
a material contract under any securities law applicable to such Loan Party,
including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew would have a Material Adverse Effect; or (c)
that relates to Subordinated Debt, or Indebtedness in an aggregate amount of
$20,000,000 or more.
"Moody's" shall mean Moody's Investors Service, Inc., and its successors.
"Multiemployer Plan" shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Loan Party or ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
14

--------------------------------------------------------------------------------

"Murlark" shall mean Murlark Properties, LLC, an Oregon limited liability
company.
"Obligations" shall mean all (a) principal of and premium, if any, of the Term
Loan, (b) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Loan Parties under Loan Documents and all
extensions, renewals or refinancings thereof and supplements thereto, and (c)
other Indebtedness, obligations and liabilities of any kind owing by Loan
Parties pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed in any
Insolvency Proceeding, or whether arising from an extension of credit, loan,
guaranty, indemnification or otherwise, and whether for payment or performance,
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.  Obligations shall remain Obligations
notwithstanding any assignment or transfer or any subsequent assignment or
transfer of any of the Obligations or any interest therein.
"OFAC" shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.
"Office," shall mean Lender's office located in Enfield, Connecticut, or at such
other office or offices of the Lender or any branch, subsidiary or affiliate
thereof as may be designated in writing from time to time by the Lender to the
Borrower.
"Option" shall mean the LIBOR Option or the Variable Rate LIBOR Option, as the
case may be.
"Ordinary Course of Business" shall mean the ordinary course of business of any
Borrower or Subsidiary, consistent with past practices and undertaken in good
faith.
"Organic Documents" shall mean with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
limited liability agreement, operating agreement, members agreement,
shareholders agreement, partnership agreement, certificate of partnership,
certificate of formation, voting trust agreement, or similar agreement or
instrument governing the formation or operation of such Person.
"OSHA" shall mean the Occupational Safety and Hazard Act of 1970.
"PACA" shall mean the Perishable Agricultural Commodities Act (7 USC §§ 499a et
seq.).
"PACA Claim" shall mean, with respect to any Person, any right or claim of or
for the benefit of such Person under PACA or any similar law enacted by any
other state or jurisdiction including, without limitation, any right, title or
interest in or to any claims, remedies or trust assets or other benefits or any
proceeds thereof.
"PACA Commodities" shall have the meaning given in Section 7.9(a).
 
15

--------------------------------------------------------------------------------

"Parent" shall have the meaning given in the preamble to this Agreement.
"Participant" shall have the meaning set forth in Section 12.12(b) hereof.
"Patriot Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).
"PBGC" shall mean the Pension Benefit Guaranty Corporation.
"Pension Funding Rules" shall mean Code and ERISA rules regarding minimum
required contributions (including installment payments) to Pension Plans set
forth in, for plan years ending prior to the Pension Protection Act of 2006
effective date, Section 412 of the Code and Section 302 of ERISA, both as in
effect prior to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of
the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" shall mean any employee pension benefit plan (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
ERISA Affiliate or to which the Loan Party or ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
"Permitted Acquisition" shall mean the acquisition of any assets (out of the
ordinary course of business) or any Person, business or division by any Loan
Party, provided that each of the following conditions is met with respect to any
such acquisition:

(a) such Loan Party shall have delivered to Lender a statement certified by the
principal financial or accounting officer of the Parent to the effect that (i)
no Default or Event of Default exists, (ii) the Loan Parties are in compliance,
and after giving effect to such acquisition remain in (calculated on a pro forma
basis determined in a manner acceptable to Lender) compliance, with Article IX
(such statement to be accompanied by computations, in reasonable detail,
evidencing such compliance); and (iii) such acquisition is a "Permitted
Acquisition" under the Bank of America Credit Agreement;

(b) the consideration for such acquisition shall not include the assumption of
Indebtedness by such Loan Party, other than Indebtedness which is permitted
pursuant to Section 8.1(e);

(c) if such acquisition is an acquisition of a Person, such acquisition shall
have been approved by the board of directors (or other managing board) and
shareholders or members, if applicable, of the Person so acquired or of the
holders of the Equity Interest of the Person so acquired;

(d) not less than ten (10) Business Days prior to the closing of such
acquisition, such Loan Party shall notify Lender of the terms thereof and shall
provide to Lender such information and documents as may be deemed by Lender to
be necessary in order for Lender to determine if the acquisition is a Permitted
Acquisition; and

(e) either (i) such acquisition is the acquisition of assets only for use in the
same line of business as (or a line of business substantially similar or
complementary to) the line of business of the Loan Parties, or (ii) such
acquisition involves the purchase of the Equity Interests of a Person and each
of the following conditions is met:

(A) such acquisition is either (1) the acquisition of one hundred percent (100%)
of each of the Equity Interests and voting securities of such Person, or (2) the
acquisition of all (but not less than all) of the remaining Equity Interests and
voting securities of any Truitt Company  not currently owned by a Borrower or
Guarantor;

(B) such Person is either (1) in the same line of business (or a substantially
similar line of business) as the Borrowers or (2) Dundee; and

(C) contemporaneously with the occurrence of such acquisition (other than the
acquisition of Equity Interests of a Truitt Company if, after giving effect to
such acquisition, such Truitt Company would be deemed not to be a Subsidiary
hereunder), the Borrowers shall cause such acquired Person to guaranty all of
the Obligations hereunder by executing and delivering a Joinder Agreement in
accordance with Section 7.8, and cause such Person to deliver to the Lender
evidence of proper entity authorization and a legal opinion with respect to each
of the matters and documents set forth in this clause (C), in each case, in form
and substance reasonably satisfactory to Lender.

 
16

--------------------------------------------------------------------------------

"Permitted Asset Disposition" shall mean, as long as no Default or Event of
Default exists, an Asset Disposition that is:

(a) a sale of Inventory in the Ordinary Course of Business;

(b) a disposition of Inventory that is obsolete, unmerchantable or otherwise
unsalable in the Ordinary Course of Business;

(c) termination of a lease of real or personal Property that is not necessary
for the Ordinary Course of Business, could not reasonably be expected to have a
Material Adverse Effect and does not result from a Loan Party's default;

(d) the licensing of Intellectual Property in the Ordinary Course of Business;

(e) other Asset Dispositions provided that, after giving effect to each such
Asset Disposition, the Loan Parties remain in compliance with Article IX
(calculated on a pro forma basis determined in a manner acceptable to Lender);

(f) a Delayed Lease Financing;

(g) a sale by the Parent of Equity Interests of a Truitt Company required
pursuant to the Truitt Required Sale Provisions; or

(g) approved in writing by Lender.

 
17

--------------------------------------------------------------------------------

"Permitted Contingent Obligations" shall mean Contingent Obligations (a) arising
from endorsements of payment items for collection or deposit in the Ordinary
Course of Business; (b) arising from Hedging Agreements; (c) existing on the
Closing Date, and any extension or renewal thereof that does not increase the
amount of such Contingent Obligation when extended or renewed; (d) incurred in
the Ordinary Course of Business with respect to surety, appeal or performance
bonds, or other similar obligations; (e) arising from customary indemnification
obligations in favor of purchasers in connection with dispositions of assets
permitted hereunder; or (f) arising under the Loan Documents.
"Permitted Liens" shall mean Liens permitted by Section 8.2 hereof.
"Person" shall mean any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
"Plan" shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of a Loan Party or ERISA Affiliate, or to which a Loan
Party or ERISA Affiliate is required to contribute on behalf of its employees.
"Portland Food" shall have the meaning given in the preamble to this Agreement.
"Portion" shall mean the LIBOR Portion or the Variable Rate LIBOR Portion, as
the case may be.
"Properly Contested" shall mean with respect to any obligation of a Loan Party,
(a) the obligation is subject to a bona fide dispute regarding amount or the
Loan Party's liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; (c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment would not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Loan Party; (e) no Lien is imposed on
assets of the Loan Party, unless bonded and stayed to the reasonable
satisfaction of Lender; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
"Property" shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
 
18

--------------------------------------------------------------------------------

"Protective Advances" shall mean advances made by Lender that Lender deems
necessary or desirable to enhance the collectibility or repayment of
Obligations, or to pay any other amounts chargeable to any Loan Party under any
Loan Documents, including costs, fees and expenses.
"Purchase Money Indebtedness" shall mean Indebtedness of a Person that is
incurred to finance part or all of (but not more than) the purchase price of a
tangible asset, provided that (i) neither of the Person nor any Affiliate of
such Person had at any time prior to such purchase any interest in such asset
other than an interest as lessee under an operating lease and (ii) such
Indebtedness is incurred within 30 days after such purchase.
"RCRA" shall mean the Resource Conservation and Recovery Act (42 U.S.C. §§
6991-6991i).
"Real Estate" shall mean all right, title and interest (whether as owner, lessor
or lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
"Refinancing Conditions" shall mean the following conditions for Refinancing
Debt:  (a) it is in an aggregate principal amount that does not exceed the
principal amount of the Indebtedness being extended, renewed or refinanced; (b)
it has a final maturity no sooner than the Indebtedness being extended, renewed
or refinanced; (c) it is subordinated to the Obligations at least to the same
extent as the Indebtedness being extended, renewed or refinanced; (d) no
additional Lien is granted to secure it; (e) no additional Person is obligated
on such Indebtedness; and (f) upon giving effect to it, no Default or Event of
Default exists.
"Refinancing Debt" shall mean Borrowed Money that is the result of an extension,
renewal or refinancing of Indebtedness permitted under Sections 8.1(b), 8.1(c),
8.1(e) or 8.1(l).
"Regular Interest Payment Date" shall mean each March 1, June 1, September 1 and
December 1 occurring after the Closing Date, commencing on the first such date
to occur after the Closing Date.
"Reportable Event" shall mean any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Responsible Officer" shall mean the chief financial officer, controller, and/or
such other persons as Lender and Borrowers may mutually agree.
"Restricted Investment" shall mean any Investment by a Borrower or Subsidiary,
other than (a) Investments in Subsidiaries to the extent existing on the Closing
Date; (b) Cash Equivalents; (c) loans and advances permitted under Section 8.6;
(d) Permitted Acquisitions; (e) Investments existing on the Closing Date; (f)
Investments consisting of promissory notes received as proceeds of Permitted
Asset Dispositions; (g) other Investments in an aggregate amount not in excess
of $2,000,000; (h) Investments by the Borrowers in Subsidiaries that are
Guarantors; (i) Investments by a Borrower in another Borrower; (j) Dundee
Investments; (k) Investments with respect to Indebtedness permitted by Section
8.1(h) so long as the Person in which such Investments are made remains a
Borrower.
 
19

--------------------------------------------------------------------------------

"Restrictive Agreement" shall mean an agreement (other than a Loan Document)
that conditions or restricts the right of Borrower, any Subsidiary or other Loan
Party to repay Indebtedness, to declare or make Distributions by a Subsidiary of
a Borrower to a Borrower, to modify, extend or renew any agreement evidencing
Indebtedness, or to repay any intercompany Indebtedness.
"Royalties" shall mean all royalties, fees, expense reimbursement and other
amounts payable by a Borrower under a License.
"S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors.
"Sanction" shall mean any sanction administered or enforced by the U.S.
Government (including OFAC), United Nations Security Council, European Union,
Her Majesty's Treasury or other sanctions authority.
"Seneca LLC" shall have the meaning given in the preamble to this Agreement.
"Seneca Snack" shall have the meaning given in the preamble to this Agreement.
"Senior Officer" shall mean the chairman of the board, president, chief
executive officer or chief financial officer of a Borrower or, if the context
requires, a Loan Party.
"Silgan" shall mean Silgan Containers LLC, a Delaware limited liability company.
"Silgan Payable" shall mean amounts due and owing by Seneca LLC to Silgan under
the terms of the Modesto Container Supply Agreement dated as of August 1, 2015
between Seneca LLC and Silgan, in an aggregate amount not to exceed $15,000,000
at any time, as such Supply Agreement is in effect on the date hereof and
without giving effect to any amendments thereto, other than amendments in the
Ordinary Course of Business that do not increase the deferred purchase price
provided for in such Supply Agreement.
"Solvent" shall mean, as to any Person, such Person (a) owns Property whose fair
salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present fair salable value (as defined below) is greater
than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person as they become absolute
and matured; (c) is able to pay all of its debts as they mature; (d) has capital
that is not unreasonably small for its business and is sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage; (e) is not "insolvent" within the meaning of Section 101(32) of
the Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates.  "Fair salable value" means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase.
 
20

--------------------------------------------------------------------------------

"Standard Notice" shall mean an irrevocable notice provided to the Lender on a
Business Day which, unless otherwise agreed by Lender, is

(a) at least one Business Day in advance in the case of selection of or
conversion to the Variable Rate LIBOR Option or prepayment of any Variable Rate
LIBOR Portion; and

(b) at least two London Business Days in advance in the case of selection of the
LIBOR Option or prepayment of any LIBOR Portion.

Standard Notice may be in a form other than as provided in Section 12.4 if
permitted by the Lender.  Standard Notice shall be given by a Responsible
Officer.
"Subsidiary" shall mean any entity at least 50% of whose voting securities or
Equity Interests is owned by a Borrower or any combination of Borrowers
(including indirect ownership by a Borrower through other entities in which the
Borrower directly or indirectly owns 50% of the voting securities or Equity
Interests); provided that for purposes of this Agreement and the other Loan
Documents, Dundee will not be deemed a Subsidiary, and further provided that no
Truitt Company will be deemed to be a Subsidiary until such time as the
Borrowers directly or indirectly own 100% of the voting securities or Equity
Interests of such Truitt Company.
"Supply Chain Financing" shall mean any supply chain financing arrangement
provided to any Borrower by a Person who is a "Lender" under the Bank of America
Agreement.
"Tangible Net Worth" shall have the meaning given in Section 9.2.
"Taxes" shall have the meaning set forth in Section 4.5(a).
"TBI" shall mean Truitt Bros., Inc., an Oregon corporation.
"Term Loan" shall have the meaning given to it in Section 2.1(a).
"Term Loan Maturity Date" shall mean the date five (5) years after the Closing
Date.
"Term Loan Note" shall have the meaning given to it in Section 2.1(b).
"Truitt Company" shall mean any of TBI, Murlark and Bluegrass.  "Truitt
Companies" means TBI, Murlark and Bluegrass collectively.
"Truitt Required Sale Provisions" shall mean the provisions set forth in the
last sentence of Section 3.1 (Truitt Put Option), Section 3.3 (Required Sale of
Entities), and the last sentence of Section 4 (Purchase upon Death) of the
Buy-Sell and Option Agreement, in each case to the extent such provisions would
obligate the Parent to sell any of its Equity Interests in a Truitt Company,
approve a sale of assets of a Truitt Company, cooperate with any other Selling
Owner (as defined therein) with respect to any such sale, use its best efforts
to sell its Equity Interests in a Truitt Company to a prospective purchaser in
any such sale, or execute any documents effectuating any such sale.
 
21

--------------------------------------------------------------------------------

"UCC" shall mean the Uniform Commercial Code as in effect in the State of New
York or, when the laws of any other jurisdiction govern the perfection or
enforcement of any Lien, the Uniform Commercial Code of such jurisdiction.
"Unfunded Pension Liability" shall mean the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
"Upstream Payment" shall mean a Distribution by a Subsidiary of a Loan Party to
such Loan Party.
"Variable Rate LIBOR" shall have the meaning set forth in Section 3.1(a)(ii)(A)
hereof.
"Variable Rate LIBOR Option" shall have the meaning set forth in Section
3.1(a)(ii) hereof.
"Variable Rate LIBOR Portion" of the Term Loan shall mean at any time the
portion, including the whole, of the Term Loan bearing interest at any time at a
rate calculated by reference to Variable Rate LIBOR.  If no portion of the Term
Loan is specified, "Variable Rate LIBOR Portion" shall refer to all of the Term
Loan outstanding at such time except any Portion for which the LIBOR Option is
in effect or that is a Base Rate Loan.
1.2. Construction.  Unless the context of this Agreement otherwise clearly
requires:
(a) references to the plural include the singular, the singular the plural and
the part the whole and "or" has the inclusive meaning represented by the phrase
"and/or,"
(b) references to "determinations" (and similar terms) by the Lender include
estimates by the Lender (in the case of quantitative determinations) and beliefs
by the Lender (in the case of qualitative determinations) and in any event, all
such determinations shall be made in good faith,
(c) the words "hereof," "herein," "hereunder" and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement,
(d) the section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation thereof in any respect, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified,
(e) references to statutes shall include any rules and regulations promulgated
thereunder, and any amendments, modifications, supplements and successors of any
of them same,
(f) definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined,
(g) references to Persons shall include their permitted successors and assigns,
and in the case of any Governmental Authority, any Person succeeding to its
functions and capacities,
(h) references to agreements (including exhibits and schedules thereto),
instruments, and documents, shall include amendments, supplements, assignments,
and replacements subject to any restrictions on amendments, supplements,
assignments, and replacements set forth in the Loan Documents,
(i) references to an Event of Default that is "continuing," or "continuation" of
an Event of Default, shall mean the Event of Default occurred and has not been
waived in writing by Lender, and
(j) the words, "including", "include", and "includes" shall be deemed to be
followed by the words "without limitation".
 
22

--------------------------------------------------------------------------------

1.3. Accounting Terms.  Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Lender before the Closing Date
and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if Borrowers'
certified public accountants concur in such change, the change is disclosed to
Lender, and Article IX is amended in a manner satisfactory to Lender to take
into account the effects of the change.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
ARTICLE II. -TERM LOAN
2.1. Term Loan.
(a) Term Loan.  Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, Lender shall make a term loan
("Term Loan") to the Borrowers in the aggregate principal amount of One Hundred
Million Dollars ($100,000,000) on the Closing Date.  The Borrowers may not
re-borrow repaid principal of the Term Loan.  The proceeds of Term Loan shall be
used for working capital and general company purposes.
(b) Term Loan Note.  The obligation of the Borrowers to repay the unpaid
principal amount of the Term Loan and to pay interest thereon shall be evidenced
in part by a promissory note of the Borrowers dated the Closing Date (the "Term
Loan Note") in substantially the form of Exhibit A hereto, with the blanks
appropriately filled.
 
23

--------------------------------------------------------------------------------

(c) Term Loan Payments and Maturity.
(i) Payments of all accrued interest on outstanding principal amounts of the
Term Loan shall be due and payable on each Regular Interest Payment Date,
commencing on the first such date following the Closing Date.
(ii) To the extent not due and payable earlier, all outstanding principal and
interest with respect to the Term Loan shall be due and payable on the earliest
of (A) the Term Loan Maturity Date, and (B) the date on which the Lender
accelerates maturity of the Term Loan (or it is automatically accelerated) due
to the occurrence and continuation of an Event of Default.
(d) Term Loan Origination Fee.  The Borrowers shall pay to the Lender an
origination fee of $150,000 on the Closing Date.
ARTICLE III. -INTEREST
3.1. Interest Rates.
(a) Optional Bases of Borrowing.  The unpaid principal amount of the Term Loan
shall bear interest for each day at a rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) using either the LIBOR Option or the
Variable Rate LIBOR Option described below (subject, however, to Section
3.1(d)(iii)).  Subject to the provisions of this Agreement, the Borrowers may
select different Options to apply simultaneously to different Portions of the
Term Loan and may select different Funding Segments to apply simultaneously to
different parts of the LIBOR Portion or Variable Rate LIBOR Portion of the Term
Loan.  Unless the Borrowers have selected a LIBOR Option for any Portion of the
Term Loan, the Variable Rate LIBOR Option shall apply (subject, however, to
Section 3.1(d)(iii)).  The aggregate number of Funding Segments applicable to
the LIBOR Portion plus the Variable Rate LIBOR Portion of the Term Loan at any
time shall not exceed ten (10).
(i) LIBOR Option:  A rate per annum (computed on the basis of a year of 360 days
and actual days elapsed) for each day equal to LIBOR for such day plus the
Applicable Margin.
(A)
"LIBOR" for any day, as used herein, shall mean for each Funding Segment of the
LIBOR Portion corresponding to a proposed or existing Funding Period the rate
per annum determined by the Lender by dividing (A) the rate of interest (which
shall be the same for each day in such Funding Period) determined in good faith
by the Lender as reported by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Lender from time to time, for the
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) (which determination shall be conclusive absent
manifest error) to be the average of the rates per annum for deposits in Dollars
offered to major money center banks in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of such Funding Period for delivery on the first day of such Funding Period in
amounts comparable to such Funding Segment and having maturities comparable to
such Funding Period, by (B) a number equal to 1.00 minus the LIBOR Reserve
Percentage.  Notwithstanding the foregoing, in the event LIBOR is less than
zero, LIBOR shall be deemed to be zero.

(B)
The Lender shall give prompt notice to the Borrower Agent of LIBOR determined or
adjusted in accordance with the definition of LIBOR, which determination or
adjustment shall be conclusive if made in good faith, absent manifest error.

 
24

--------------------------------------------------------------------------------

(ii) Variable Rate LIBOR Option.  A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) for each day equal to Variable Rate
LIBOR for such day plus the Applicable Margin.
(A)
"Variable Rate LIBOR" for any day, as used herein, shall mean for each Variable
Rate LIBOR Portion Funding Segment, the rate per annum determined by the Lender
by dividing (A) the rate of interest determined in good faith by the Lender as
reported by Bloomberg Information Services (or any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by the Lender from time to time, for the purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) (which determination shall be conclusive absent
manifest error) to be the average of the rates per annum for deposits in Dollars
offered to major money center banks in the London interbank market at
approximately 11:00 a.m., London time on the first Business Day in each week for
one-month Funding Periods and such rate to change weekly on such day, by (B) a
number equal to 1.00 minus the LIBOR Reserve Percentage.  The rate shall be
reset automatically, without the necessity of notice being provided to Borrowers
or any other party on the first Business Day of each succeeding week, and each
change in the rate shall be applicable to all Funding Segments subject to the
Variable Rate LIBOR Option.  Notwithstanding the foregoing, in the event
Variable Rate LIBOR is less than zero, Variable Rate LIBOR shall be deemed to be
zero.

(B)
Information about the then-current Variable Rate LIBOR will be made available to
the Borrowers upon telephonic request to the Lender.

 
25

--------------------------------------------------------------------------------

(b) Funding Periods.  At any time when the Borrowers shall select, convert to or
renew the LIBOR Option to apply to any part of the Term Loan, the Borrowers
shall specify one or more periods (the "Funding Periods") during which each such
LIBOR Option shall apply, provided that:
(i) with respect to the LIBOR Option, each Funding Period shall be one, two,
three or six months and shall begin on a Business Day, and further provided that
the term "month", when used in connection with such a Funding Period, shall be
construed in accordance with prevailing practices in the interbank eurodollar
market at the commencement of such Funding Period, as determined in good faith
by the Lender (which determination shall be conclusive absent manifest error);
and
(ii) no Funding Period may be chosen that extends beyond the maturity date of
the Term Loan.
(c) Transactional Amounts.  Every selection of, conversion from, conversion to
or renewal of a LIBOR Option, and every payment or prepayment of any of the
LIBOR Portion of the Term Loan shall be in a principal amount such that after
giving effect thereto the principal amount of each Funding Segment of such LIBOR
Portion of the Term Loan shall be an integral multiple of $100,000 and not less
than $1,000,000 unless otherwise agreed by Lender.
(d) LIBOR Unascertainable; Impracticability.
(i) If on any date on which LIBOR or Variable Rate LIBOR would otherwise be set
the Lender shall have determined in good faith (which determination shall be
conclusive) that:
(A)
adequate and reasonable means do not exist for ascertaining LIBOR or Variable
Rate LIBOR,

(B)
a contingency has occurred which materially and adversely affects the interbank
eurodollar market, as the case may be, or

(C)
the effective cost to the Lender of funding a proposed Funding Segment of the
LIBOR Portion or Variable Rate LIBOR Portion shall exceed LIBOR or Variable Rate
LIBOR, as the case may be, applicable to such Funding Segment,

or
(ii) if at any time the Lender shall have determined in good faith (which
determination shall be conclusive) that the making, maintenance or funding of
any part of the LIBOR Portion or Variable Rate LIBOR Portion has been made
impracticable or unlawful by compliance by the Lender in good faith with any Law
or guideline or interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof or with any
request or directive of any such Governmental Authority (whether or not having
the force of law);
 
26

--------------------------------------------------------------------------------

then, and in any such event, the Lender may notify the Borrowers of such
determination.  Upon such date as shall be specified in such notice (which shall
not be earlier than the date such notice is given), the obligation of the Lender
to allow the Borrowers to select, convert to or renew the LIBOR Option or
Variable Rate LIBOR Option, shall be suspended until the Lender shall have later
notified the Borrowers of the Lender's determination in good faith (which
determination shall be conclusive) that the circumstance giving rise to such
previous determination no longer exist.
(iii) If the Lender notifies the Borrowers of a determination under Section
3.1(d)(ii), the LIBOR Portion and Variable Rate LIBOR Portion of the Term Loan
made by the Lender shall automatically be converted to bear interest at the Base
Rate as of the date specified in such notice, which date shall be either the
last day of the Funding Period therefor if such Lender may lawfully continue to
maintain such Portions to such day, or immediately in the case of Variable Rate
LIBOR Portions and immediately if such Lender may not lawfully continue to
maintain such LIBOR Portions.  LIBOR Portions (and in either case accrued
interest thereon, together with any amount payable under Section 3.4(f)), shall
be due and payable on such date).  To the extent it may lawfully do so without
prejudice to itself, the Lender shall use commercially reasonable efforts to do
so in a way which minimizes the amount payable by the Borrowers under Section
3.4(f) in connection therewith.
3.2. Conversion or Renewal of Interest Rate Options.
(a) Conversion or Renewal.  Subject to the provisions of Sections 3.1(d), 3.3
and 3.4(f) hereof, and if no Event of Default exists and is continuing, the
Borrowers may convert any part of its Term Loan from any interest rate Option to
one or more different interest rate Options and may renew the LIBOR Option as to
any Funding Segment of the LIBOR Portion:
(i) at any time with respect to conversion from the Variable Rate LIBOR Option;
or
(ii) at the expiration of any Funding Period with respect to conversions from or
renewals of the LIBOR Option as to the Funding Segment corresponding to such
expiring Funding Period.
(b) Conversion Information.  Whenever the Borrowers desire to convert or renew
any interest rate Option or Options, the Borrowers shall provide to the Lender
Standard Notice setting forth the following information:
(i) the date, which shall be a Business Day, on which the proposed conversion or
renewal is to be made;
(ii) the principal amounts selected in accordance with Section 3.1(c) hereof of
the Variable Rate LIBOR Portion and each Funding Segment of the LIBOR Portion,
as the case may be, to be converted from or renewed;
(iii) the interest rate Option or Options selected in accordance with Section
3.1(a) hereof; and
 
27

--------------------------------------------------------------------------------

(iv) with respect to each Funding Segment to be converted to or renewed, the
Funding Period selected in accordance with Section 3.1(b) hereof to apply to
such Funding Segment.
Standard Notice having been so provided, after the date specified in such
Standard Notice, interest shall be calculated upon the principal amount of the
Term Loan as so converted or renewed.  At Lender's option, interest on the
principal amount of any part of the Term Loan converted or renewed
(automatically or otherwise) shall be due and payable on the conversion or
renewal date.  Standard Notice shall not be required for renewal of Funding
Segments for which the Variable Rate LIBOR Option is in effect, renewal being
automatic absent Standard Notice given by the Borrowers to the contrary.
(c) Failure to Convert or Renew.  Absent due notice from the Borrowers of
conversion or renewal in the circumstances described in Section 3.2(a) hereof
(subject, however, to Section 3.1(d)(iii)), any part of the LIBOR Portion for
which such notice is not received shall be converted automatically to the
Variable Rate LIBOR Option on the last day of the expiring Funding Period.
3.3. Interest at Default Rate.  Interest on the outstanding principal amount of
the Term Loan shall be payable at the Default Rate if an Event of Default has
occurred and is continuing, and if with respect thereto the Lender has
determined that the Default Rate is to be applicable and the Lender shall have
given at least ten days' prior notice (which may be by telecopy or electronic
means) of such determination; provided, however, in the case of an Event of
Default under Section 11.1(j) application of the Default Rate shall be automatic
unless and only to the extent such Event of Default would result in any
automatic stay or other similar stay under applicable law.  To the extent
permitted by law, after there shall have become due (by acceleration or
otherwise) principal, interest, fees, indemnity, expenses or any other amounts
due from the Borrowers hereunder or under any other Loan Document, at the option
of the Lender such amounts shall bear interest for each day until paid (before
and after judgment), payable on demand, at the Default Rate.  "Default Rate"
means a rate per annum (in each case based on a year of 360 days and actual days
elapsed) which for each day shall be equal to a rate per annum two percentage
points (2%) above the rate otherwise applicable.
3.4. Increased Cost and Funding Breakage.
(a) Increased Costs Generally.  If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Lender (except
any reserve requirement reflected in calculating LIBOR or Variable Rate LIBOR)
or the Lender;
(ii) subject the Lender to any tax of any kind whatsoever with respect to this
Agreement, or any LIBOR Portion or Variable Rate LIBOR Portion of the Term Loan,
or change the basis of taxation of payments to the Lender in respect thereof
(except for Taxes covered by Section 4.5 and the imposition of, or any change in
the rate of, any tax excluded from the definition of "Taxes" under Section 4.5
payable by the Lender); or
 
28

--------------------------------------------------------------------------------

(iii) impose on the Lender or the interbank market any other condition, cost or
expense affecting this Agreement or any LIBOR Portion or Variable Rate LIBOR
Portion of the Term Loan;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining the Term Loan, or to
reduce the amount of any sum received or receivable by the Lender hereunder
(whether of principal, interest or any other amount) then, upon request of the
Lender, the Borrowers will pay to the Lender, such additional amount or amounts
as will compensate the Lender for such additional costs incurred or reduction
suffered.
(b) Capital Adequacy Requirements.  If the Lender determines that any Change in
Law affecting the Lender or any lending office of the Lender regarding capital
or liquidity requirements, has or would have the effect of reducing the rate of
return on the Lender's capital as a consequence of this Agreement or the Term
Loan to a level below that which the Lender could have achieved but for such
Change in Law (taking into consideration the Lender's policies with respect to
capital adequacy), then from time to time the Borrowers will pay to the Lender
such additional amount or amounts as will compensate the Lender for any such
reduction suffered.
(c) Reserves.  If Lender is required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits,
unless already included in the calculation of LIBOR or Variable LIBOR (as part
of the LIBOR Reserve Percentage) pursuant to Section 3.1(a)(i)(A) or Section
3.1(a)(ii)(A), Borrowers shall pay additional interest to Lender on each LIBOR
Portion or Variable Rate LIBOR Portion equal to the costs of such reserves
allocated to the Loan by the Lender (as determined by it in good faith, which
determination shall be conclusive).  The additional interest shall be due and
payable on each Regular Interest Payment Date; provided, however, that if the
Lender notifies Borrowers of the additional interest less than 10 days prior to
the applicable Regular Interest Payment Date, then such interest shall be
payable 10 days after Borrowers' receipt of the notice.
(d) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender, as specified in
Section 3.4(a) or Section 3.4(b) and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrowers shall pay the Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
(e) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant Section 3.4(a) or Section 3.4(b) shall not constitute a
waiver of the Lender's right to demand such compensation; provided that the
Borrowers shall not be required to compensate the Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that the Lender notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions, and of the Lender's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
29

--------------------------------------------------------------------------------

(f) LIBOR Portion Funding Breakage.  In addition to all other amounts payable
hereunder, if and to the extent for any reason any part of any Funding Segment
of any LIBOR Portion of the Term Loan becomes due (by acceleration or
otherwise), or is paid, prepaid or converted to the Variable Rate LIBOR Option
or to bear interest at the Base Rate (whether or not such payment, prepayment or
conversion is mandatory or automatic and whether or not such payment or
prepayment is then due), on a day other than the last day of the corresponding
Funding Period (the date such amount so becomes due, or is so paid, prepaid or
converted, being referred to as the "LIBOR Funding Breakage Date"), the
Borrowers shall pay indemnify, hold harmless, and compensate the Lender for the
actual loss, cost and expense attributable to such event ("LIBOR Funding
Breakage Indemnity"), including any loss of profits, any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Funding Segment and any fees payable to terminate the deposits from which such
funds were obtained or from the performance of any foreign exchange contract. 
For purposes of calculating amounts payable by the Borrowers to the Lender under
this Section 3.4(f), the Lender shall be deemed to have funded each LIBOR
Portion made by it at the LIBOR rate used in determining LIBOR for such LIBOR
Portion by matching deposits or other loans in the London interbank market for a
comparable amount and for a comparable period, whether or not such LIBOR Portion
was in fact so funded.  Such LIBOR Funding Breakage Indemnity shall be due and
payable on demand.  In addition, the Borrowers shall, on the due date for
payment of any LIBOR Funding Breakage Indemnity, pay to the Lender an additional
amount equal to interest on such LIBOR Funding Breakage Indemnity from the LIBOR
Funding Breakage Date to but not including such due date at the Variable Rate
LIBOR Option, or if then applicable, the Base Rate, calculated on the basis of a
year of 360 days and actual days elapsed.  The amount payable to Lender under
this Section 3.4(f) shall be determined in good faith by such Lender, and such
determination shall be conclusive absent manifest error.
ARTICLE IV. -PAYMENTS
4.1. Payments Generally.  All payments and prepayments to be made by the
Borrowers in respect of principal, interest, fees, indemnity, expenses or other
amounts due from the Borrowers hereunder or under any Loan Document shall be
payable by 12:00 o'clock noon, New York time, on the day when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and an action therefor shall immediately accrue, without
setoff, counterclaim, withholding or other deduction of any kind or nature. 
Such payments shall be made to the Lender at its Office in Dollars immediately
available at such Office.  Any payment or prepayment received by the Lender
after 12:00 o'clock noon, New York time, on any day shall be deemed to have been
received on the next succeeding Business Day.
4.2. Prepayments Generally.  Whenever the Borrowers desire or are required to
prepay any part of the Term Loan, it shall provide Standard Notice to the Lender
setting forth the following information:
(a) the date on which the proposed prepayment is to be made;
(b) the total principal amount of such prepayment, which must be at least
$5,000,000 and shall be the sum of the principal amounts selected pursuant to
Section 4.2(c); and
(c) the principal amount of the Variable Rate LIBOR Portion to be prepaid and
the principal amount of each part of each Funding Segment of the LIBOR Portion
to be prepaid.
 
30

--------------------------------------------------------------------------------

Standard Notice having been so provided, on the date specified in such Standard
Notice, the principal amounts of the Variable Rate LIBOR Portion, and each part
of the LIBOR Portion specified in such notice, together with interest on each
such principal amount to such date, shall be due and payable.  Principal
prepayments shall be applied in inverse order of maturity.
4.3. Optional Prepayments.  The Borrowers shall have the right at their option
at any time to prepay the Term Loan, in whole or part without premium or penalty
(subject, however, to Section 3.4(f)) as follows:
(a) at any time with respect to any part of the Variable Rate LIBOR Portion and,
if applicable, during any period in which the Base Rate is in effect; or
(b) at the expiration of any Funding Period with respect to prepayment of the
LIBOR Portion with respect to any part of the Funding Segment corresponding to
such expiring Funding Period.
Any such prepayment shall be made in accordance with Section 4.2 hereof.
4.4. Recovery of Payments.  If any payment by or on behalf of Borrowers is made
to Lender or Lender exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Lender in its discretion) to be
repaid to a trustee, receiver or any other Person, then to the extent of such
recovery, the Obligation originally intended to be satisfied, and all rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
4.5. Taxes.
(a) Payments Net of Taxes.  All payments made by the Borrowers under this
Agreement or any other Loan Document shall be made without reduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, and all liabilities with respect thereto, excluding
income or franchise taxes imposed on the Lender by the United States or the
jurisdiction under the laws of which the Lender is organized or any political
subdivision or taxing authority thereof or therein or as a result of a
connection between the Lender and any jurisdiction other than a connection
resulting solely from this Agreement and the transactions contemplated hereby
(all such non-excluded taxes, levies, imposts, deductions, charges or
withholdings being hereinafter called "Taxes").  If any Taxes are required to be
withheld or deducted from any amounts payable to the Lender under this Agreement
or any other Loan Document, the Borrowers shall pay the relevant amount of such
Taxes and the amounts so payable to the Lender shall be increased to the extent
necessary to yield to the Lender (after payment of all Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement and the other Loan Documents.  Whenever any Taxes are paid by the
Borrowers with respect to payments made in connection with this Agreement or any
other Loan Document, as promptly as possible thereafter the Borrowers shall send
to the Lender a certified copy of an original official receipt received by the
Borrowers showing payment thereof.
 
31

--------------------------------------------------------------------------------

(b) Indemnity.  The Borrowers hereby indemnify the Lender for the full amount of
all Taxes attributable to payments by or on behalf of the Borrowers hereunder or
under any of the other Loan Documents, any Taxes paid by the Lender, any present
or future claims, liabilities or losses with respect to or resulting from any
omission to pay or delay in paying any Taxes (including any incremental Taxes,
interest or penalties that may become payable by the Lender as a result of any
failure to pay such Taxes), whether or not such Taxes were correctly or legally
asserted.
 
4.6. Nature and Extent of Each Borrower's Liability; Contribution.
(a) Joint Enterprise.  Each Borrower has requested that Lender make the Term
Loan available to Borrowers on a combined basis, in order to finance Borrowers'
business most efficiently and economically.  Borrowers' business is a mutual and
collective enterprise, and the successful operation of each Borrower is
dependent upon the successful performance of the integrated group.  Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the facility, all to their
mutual advantage.  Borrowers acknowledge that Lender's willingness to extend
credit on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers' request.
(b) Joint and Several Liability.  Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender
the prompt payment and performance of, all Obligations and all agreements under
the Loan Documents.  Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any Loan
Party is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Lender with respect thereto;
(c) the failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Lender in respect thereof (including the release of any security or guaranty);
(d) the insolvency of any Loan Party; (e) any election by Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Lender against any Loan Party for the
repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
 
32

--------------------------------------------------------------------------------

(c) Waiver.  Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Lender to marshal assets or to proceed against any Loan Party, other
Person or security (if any) for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower.  Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations and waives, to the maximum extent
permitted by law, any right to revoke any guaranty of Obligations as long as it
is a Borrower.  It is agreed among each Borrower and Lender that the provisions
of this Section 4.6 are of the essence of the transaction contemplated by the
Loan Documents and that, but for such provisions, Lender would decline to make
the Term Loan.  Each Borrower acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.
(d) Extent of Liabilities; Contribution.
(i) Notwithstanding anything herein to the contrary, each Borrower's liability
under this Section 4.6 shall be limited to the greater of (A) all amounts for
which such Borrower is primarily liable, as described below, and (B) such
Borrower's Allocable Amount.
(ii) If any Borrower makes a payment under this Section 4.6 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a "Guarantor
Payment") that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower's
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.  The "Allocable Amount" for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 4.6 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.
(iii) Nothing contained in this Section 4.6 shall limit the liability of any
Borrower to pay the Term Loan to the extent made directly or indirectly to that
Borrower (including the Term Loan advanced to any other Borrower and then
re-loaned or otherwise transferred to, or for the benefit of, such Borrower),
and all accrued interest, fees, expenses and other related Obligations with
respect thereto, for which such Borrower shall be primarily liable for all
purposes hereunder.
(e) Each Borrower hereby subordinates any claims, including any rights at law or
in equity to payment, subrogation, reimbursement, exoneration, contribution,
indemnification or set off, that it may have at any time against any other Loan
Party, howsoever arising, to the Full Payment of all Obligations; provided,
however, so long as an Event of Default does not exist, any Borrower may make
payments with respect to any such claims permitted by the terms of this
Agreement.
 
33

--------------------------------------------------------------------------------

ARTICLE V. -CONDITIONS OF LENDING
The obligation of the Lender to make the Term Loan is subject to the
satisfaction on the Closing Date of the following conditions precedent:
5.1. Loan Documents.  The Lender shall have received an executed counterpart of
this Agreement, the Term Loan Note and the other Loan Documents conforming to
the requirements hereof, each duly executed by all parties thereto.
5.2. Officers' Certificate.  The Lender shall have received a certificate, in
form and substance satisfactory to it, from a knowledgeable Senior Officer of
each Borrower certifying that, after giving effect to the Term Loan and
transactions hereunder, (i) Borrower and its Subsidiaries taken as a whole are
and will be Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Article VI are true and correct; and
(iv) Borrower has complied with all agreements and conditions to be satisfied by
it under the Loan Documents.
5.3. Certificates as to Organic Documents, Approvals and Incumbency.  The Lender
shall have received a certificate of a duly authorized officer of each Loan
Party as of the Closing Date, certifying (i) that attached copies of such Loan
Party's Organic Documents, certified as applicable by the Secretary of State or
other appropriate official of such Loan Party's jurisdiction of organization,
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents.
5.4. Good Standing Certificates.  Lender shall have received good standing
certificates for each Loan Party, issued by the Secretary of State or other
appropriate official of such Loan Party's jurisdiction of organization and each
jurisdiction where such Loan Party's conduct of business or ownership of
Property necessitates qualification.
5.5. Legal Opinions of Counsel to the Borrowers and Guarantors.  The Lender
shall have received legal opinions, dated the Closing Date, of counsel to the
Borrowers and each Guarantor, in form and substance satisfactory to Lender and
its counsel.
5.6. Fees, Expenses, etc.  All fees and expenses required to be paid to the
Lender pursuant hereto or pursuant to any other written agreement on or prior to
the Closing Date shall have been paid or received, including the fees and
disbursements of Lender's legal counsel.
5.7. Searches.  The Lender shall have received UCC, tax lien, bankruptcy and
judgment searches as of a date satisfactory to Lender for each Loan Party from
the jurisdiction within which such respective Loan Party is registered.
5.8. No Actions or Proceedings.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, this Agreement, the other Loan
Documents or the consummation of the transactions contemplated hereby or thereby
or which, in the Lender's sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or any of the other
Loan Documents, and the representations contained in Section 6.15 are accurate
as of the date of Closing.
 
34

--------------------------------------------------------------------------------

5.9. No Material Adverse Effect.  Since June 30, 2016 there has been no change
in the condition, financial or otherwise, of any Loan Party that could
reasonably be expected to have a Material Adverse Effect.
5.10. Farm Credit Equities.  The Borrowers shall have purchased the Farm Credit
Equities described in Section 7.11.
5.11. Additional Matters.  All proceedings, and all documents, instruments and
other matters in connection with the transactions contemplated by this Agreement
and the other Loan Documents shall be reasonably satisfactory in form and
substance to the Lender.
ARTICLE VI. -REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into this Agreement and to make available the Term
Loan, each Borrower represents and warrants that:
6.1. Organization and Qualification.  Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
6.2. Power and Authority.  Each Loan Party is duly authorized to execute,
deliver and perform its Loan Documents.  The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Loan Party, other than those already obtained; (b) contravene the Organic
Documents of any Loan Party; (c) violate or cause a default under any Applicable
Law or Material Contract; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Loan Party.
6.3. Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally.
6.4. Capital Structure.  Schedule 6.4 shows, for each Borrower and Subsidiary,
its name, its jurisdiction of organization, tax identification number, its
authorized and issued Equity Interests, and, except in the case of Parent, the
holders of its Equity Interests, and all agreements binding on such holders with
respect to their Equity Interests.  Each Borrower and Subsidiary has good title
to its Equity Interests in its Subsidiaries, subject only to Permitted Liens,
and all such Equity Interests are duly issued, fully paid and non-assessable. 
There are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Equity Interests of (a) any Borrower (other than the
Parent) or any Subsidiary or (b) the Parent to which it or any other Borrower or
any Subsidiary is a party.  Upon any new Subsidiary becoming a Guarantor in
accordance with Section 7.8, the Borrower shall promptly update Schedule 6.4 to
include the information required by this Section 6.4 with respect to such new
Subsidiary.
 
35

--------------------------------------------------------------------------------

6.5. Title to Properties.  Each Borrower and Subsidiary has good and marketable
title to (or valid leasehold interests in) all of its Real Estate, and good
title to all of its personal Property, including all Property reflected in any
financial statements delivered to Lender, in each case free of Liens except
Permitted Liens.  Each Borrower and Subsidiary has paid and discharged all
lawful claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens.
6.6. Financial Statements.  The consolidated balance sheets, and related
statements of income, cash flow and shareholder's equity, of Borrowers and
Subsidiaries that have been and are hereafter delivered to Lender, are prepared
in accordance with GAAP, and fairly present the financial positions and results
of operations of Borrowers and Subsidiaries at the dates and for the periods
indicated.  All projections delivered from time to time to Lender have been
prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time.  Since June 30, 2016, there has been no change in
the condition, financial or otherwise, of any Borrower or Subsidiary that could
reasonably be expected to have a Material Adverse Effect.  No financial
statement delivered to Lender at any time contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such
statement not materially misleading.  The Borrowers and Subsidiaries taken as a
whole are Solvent.  Except as set forth on Schedule 6.6, between June 30, 2016
and the Closing Date, Parent has not made any Distribution.
6.7. Surety Obligations.  No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
6.8. Taxes.  Each Borrower and Subsidiary has filed all federal, state and local
tax returns and other reports that it is required by law to file, and has paid,
or made provision for the payment of, all Taxes upon it, its income and its
Properties that are due and payable, except to the extent being Properly
Contested.  The provision for Taxes on the books of each Borrower and Subsidiary
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.
6.9. Brokers.  There are no brokerage commissions, finder's fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
6.10. Intellectual Property.  Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others.  There is no pending or,
to any Borrower's knowledge, threatened Intellectual Property Claim with respect
to any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property) that if resolved adversely to such Borrower or Subsidiary
would have a Material Adverse Effect.  Except as disclosed on Schedule 6.10, no
Borrower or Subsidiary pays or owes any Royalty or other compensation to any
Person with respect to any Intellectual Property.
 
36

--------------------------------------------------------------------------------

6.11. Government Approvals.  Each Borrower and Subsidiary has, and is in
compliance with all Governmental Approvals necessary to conduct its business and
to own, lease and operate its Properties.  All necessary import, export or other
licenses, permits or certificates for the import or handling of any goods have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods, except where noncompliance could not reasonably be expected to
have a Material Adverse Effect.
6.12. Compliance with Laws.  Each Borrower and Subsidiary has duly complied, and
its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance would not have a
Material Adverse Effect.  There are no citations, notices or orders of
noncompliance issued to any Borrower or Subsidiary under any Applicable Law
which would have a Material Adverse Effect.  No Inventory has been produced in
violation of the FLSA.
6.13. Compliance with Environmental Laws.  Except as disclosed on Schedule 6.13,
no Borrower's or Subsidiary's past or present operations, Real Estate or other
Properties are subject to any federal, state or local investigation to determine
whether any remedial action is needed to address any environmental pollution,
hazardous material or environmental clean-up that would have a Material Adverse
Effect.  No Borrower or Subsidiary has received any Environmental Notice that
would have a Material Adverse Effect.  No Borrower or Subsidiary has any
contingent liability with respect to any Environmental Release, environmental
pollution or hazardous material on any Real Estate now or previously owned,
leased or operated by it which would have a Material Adverse Effect.
6.14. Burdensome Contracts.  No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect.  No Borrower or Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 6.14.  No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by any Loan Party.
6.15. Litigation.  Except as shown on Schedule 6.15, there are no proceedings or
investigations pending or, to Borrower's knowledge, threatened against any
Borrower or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or Subsidiary.  No
Borrower or Subsidiary is in default with respect to any order, injunction or
judgment of any Governmental Authority.
6.16. No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Indebtedness.
 
37

--------------------------------------------------------------------------------

6.17. ERISA.  Except as disclosed on Schedule 6.17:
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Loan Party and ERISA Affiliate has met all applicable
requirements of the Pension Funding Rules, and no application for a waiver of
the minimum funding standards or an extension of any amortization period has
been made with respect to any Plan.
(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect. 
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
(c) (i) No ERISA Event has occurred that could reasonably be expected to result
in liability to any Loan Party or an ERISA Affiliate in an aggregate amount that
equals or exceeds $1,000,000; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is at least 60%; and no Loan Party or ERISA Affiliate
knows of any reason that such percentage could reasonably be expected to drop
below 60%; (iii) no Loan Party or ERISA Affiliate has incurred any liability to
the PBGC except for the payment of premiums, and no premium payments are due and
unpaid; (iv) no Loan Party or ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA; and (v) no Pension Plan
has been terminated by its plan administrator or the PBGC, and no fact or
circumstance exists and that could reasonably be expected to cause the PBGC to
institute proceedings to terminate a Pension Plan.
(d) With respect to any Foreign Plan, except to the extent failure to do so
would not result in liability of any Loan Party or ERISA Affiliate in an
aggregate amount that equals or exceeds $1,000,000, (i) all employer and
employee contributions required by law or by the terms of the Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
6.18. Labor Relations.  Except as described on Schedule 6.18, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement.  There are no material grievances,
disputes or controversies with any union or other organization of any Borrower's
or Subsidiary's employees, or, to any Borrower's knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining, except
for demands for collective bargaining occurring in the ordinary course of
business at facilities with existing collective bargaining agreements.
 
38

--------------------------------------------------------------------------------

6.19. Payable Practices.  No Borrower or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date.
6.20. Not a Regulated Entity.  No Loan Party is (a) an "investment company" or a
"person directly or indirectly controlled by or acting on behalf of an
investment company" within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Indebtedness.
6.21. Margin Stock.  No Borrower or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock.  No Term Loan proceeds will be used
by Borrowers to purchase or carry, or to reduce or refinance any Indebtedness
incurred to purchase or carry, any Margin Stock or for any related purpose
governed by Regulations T, U or X of the Board of Governors.
6.22. PACA.  No PACA Claims have ever been successfully asserted against any of
the Borrowers or their Subsidiaries.  None of the Borrowers or their
Subsidiaries has violated or failed to comply with PACA.
6.23. Subsidiary Business.  Neither Seneca Foods International, Ltd., Gray Glace
Products Company nor Friday U.K., Limited engages in any business or has any
assets.
6.24. Food Security Act.  Neither any Borrower nor any of their Subsidiaries has
received any notice given pursuant to Section 1324(e)(1) or (3) of the Food
Security Act and there has not been filed any financing statement or notice,
purportedly in compliance with the provisions of the Food Security Act,
purporting to perfect, or continue perfected, a security interest in farm
products purchased by any Borrower or any Subsidiary in favor of a secured
creditor of the seller of such farm products, except under circumstances where
such Borrower or Subsidiary has taken all actions necessary to ensure that such
Borrower or Subsidiary obtains a waiver or release of any security interest in
farm products covered by any such notice or financing statement or notice upon
such Borrower's or Subsidiary's payment of the purchase price for such farm
products.  The Borrowers and each of their Subsidiaries have registered pursuant
to Section 1324(c)(2)(D) of the Food Security Act, with the Secretary of State
of each State in which are produced farm products purchased by any Borrower and
any Subsidiary and which has established or hereafter establishes a central
filing system, as a buyer of farm products produced in such State.
6.25. OFAC.  No Borrower, Subsidiary, or any director, officer, employee, agent,
affiliate or representative thereof, is or is owned or controlled by any
individual or entity that is currently the subject or target of any Sanction or
is located, organized or resident in a Designated Jurisdiction.
 
39

--------------------------------------------------------------------------------

6.26. Complete Disclosure.  No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading.  There is no fact or
circumstance that any Loan Party has failed to disclose to Lender in writing
that could reasonably be expected to have a Material Adverse Effect.
ARTICLE VII. -AFFIRMATIVE COVENANTS
The Borrowers shall, and shall cause each Loan Party and Subsidiary to:
7.1. Information and Reporting Requirements.
(a) Information.  Permit Lender from time to time, subject (except when a
Default or Event of Default exists) to reasonable notice and normal business
hours, to visit and inspect the Properties of any Borrower or Subsidiary,
inspect, audit and make extracts from any Borrower's or Subsidiary's books and
records, and discuss with its officers, employees, agents, advisors and
independent accountants such Borrower's or Subsidiary's business, financial
condition, assets, prospects and results of operations.  Lender shall not have
any duty to any Loan Party to make any inspection, or to share any results of
any inspection, appraisal or report with any Loan Party, provided, upon request
by Borrower Agent, Lender shall share the results of any appraisal.  The Loan
Parties acknowledge that all inspections, appraisals and reports are prepared by
Lender for its purposes, and the Loan Parties shall not be entitled to rely upon
them.
(b) Books and Records.
(i) Keep adequate records and books of account with respect to its business
activities, in which proper entries are made in accordance with GAAP reflecting
all financial transactions.
(ii) Maintain written records pertaining to perishable agricultural commodities
and by-products and/or farm products in its possession to which a constructive
trust under PACA or a Lien under the California Producer's Lien Law is
applicable.
(c) Annual Reports.  As soon as available, and in any event within 90 days after
the close of each Fiscal Year, furnish to Lender (i) consolidated balance sheets
as of the end of such Fiscal Year and the related consolidated statements of
income, cash flow and shareholders' equity for such Fiscal Year, for Borrowers
and GAAP Subsidiaries, which shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Lender, and shall
set forth in comparative form corresponding figures for the preceding Fiscal
Year and other information acceptable to Lender, and (ii) to the extent the GAAP
Subsidiaries include any Person that is not a Subsidiary, consolidated balance
sheets as of the end of such Fiscal Year and the related consolidated statements
of income, cash flow and shareholders' equity for such Fiscal Year, for
Borrowers and Subsidiaries, certified by the chief financial officer of Borrower
Agent, together with such financial statements prepared using first-in,
first-out method of inventory accounting as certified by the chief financial
officer of Borrower Agent.
 
40

--------------------------------------------------------------------------------

(d) Quarterly Reports.  As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter, unaudited consolidated balance sheets as
of the end of such Fiscal Quarter and the related consolidated statements of
income and cash flow for such Fiscal Quarter and for the portion of the Fiscal
Year then elapsed, for Borrowers and GAAP Subsidiaries and, to the extent the
GAAP Subsidiaries include any Person that is not a Subsidiary, for Borrowers and
Subsidiaries, setting forth in comparative form corresponding figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the preceding Fiscal Year and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such Fiscal
Quarter and period, except for normal year end adjustments and the absence of
footnotes, together with such financial statements prepared using first-in,
first-out method of inventory accounting as certified by the chief financial
officer of Borrower Agent.
(e) Compliance Certificates.  Concurrently with delivery of financial statements
under Sections 7.1(c) and 7.1(d), or more frequently if requested by Lender
while a Default or Event of Default exists, furnish to Lender a Compliance
Certificate executed by the chief financial officer of Borrower Agent.
(f) Management Letters.  Concurrently with delivery of financial statements
under Section 7.1(c), furnish to Lender copies of all management letters and
other material reports, if any, submitted to Borrowers by their accountants in
connection with such financial statements.
(g) Annual Financial Forecast.  As soon as available and in any event prior to
the end of each Fiscal Year, furnish to Lender projections of Borrowers'
consolidated balance sheets, results of operations, and cash flow for the next
Fiscal Year, month by month.
(h) Governmental Reports; Releases.  Promptly after the sending or filing
thereof, furnish to Lender copies of any proxy statements, financial statements
or reports that any Borrower has made generally available to its shareholders;
copies of any regular, periodic and special reports or registration statements
or prospectuses that any Loan Party files with the Securities and Exchange
Commission or any other Governmental Authority, or any securities exchange; and
copies of any press releases or other statements made available by a Borrower to
the public concerning material changes to or developments in the business of
such Borrower.
(i) Plan Reports.  Promptly after the sending or filing thereof, furnish to
Lender copies of any annual report to be filed in connection with each Plan or
Foreign Plan.
(j) Further Information.  Promptly furnish to the Lender such other reports and
information (financial or otherwise) as Lender may request from time to time in
connection with any Loan Party's financial condition or business.  The Loan
Parties shall permit any person designated by the Lender to inspect the
property, assets, and books of the Loan Parties at reasonable times and, prior
to an Event of Default, upon reasonable advance written notice (which need not
be given according to the notice provisions of Section 12.4), and shall discuss
its affairs, finances, and accounts at reasonable times with the Lender from
time to time as often as may be reasonably requested.
 
41

--------------------------------------------------------------------------------

(k) Investigations.  Promptly after submission to any Governmental Authority,
furnish to Lender all material documents and information furnished to such
Governmental Authority in connection with any investigation of any Borrower or
any Subsidiary of a Borrower other than routine inquiries by such Governmental
Authority and inquiries with respect to matters that would not have a Material
Adverse Effect and except as prohibited by law.
(l) Notice of Certain Events.  Notify Lender in writing, promptly after a
Borrower's obtaining knowledge thereof, of any of the following that affects a
Loan Party:
(i) the threat or commencement of any proceeding or investigation, whether or
not covered by insurance, if an adverse determination would have a Material
Adverse Effect;
(ii) any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract;
(iii) any other default under or termination for cause of a Material Contract;
(iv) the existence of any Default or Event of Default;
(v) any judgment in an amount exceeding $5,000,000;
(vi) the assertion of any Intellectual Property Claim, if an adverse resolution
would have a Material Adverse Effect;
(vii) any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution would
have a Material Adverse Effect;
 
42

--------------------------------------------------------------------------------

(viii) any Environmental Release by a Loan Party or on any Property owned,
leased or occupied by a Loan Party that reasonably could be expected to result
in liabilities of $250,000 or more; or receipt of any Environmental Notice with
respect to a matter that reasonably could be expected to result in liabilities
of $250,000 or more;
(ix) the occurrence of any ERISA Event that could reasonably be expected to
result in liability to a Loan Party or an ERISA Affiliate in an aggregate amount
that equals or exceeds $1,000,000;
(x) the discharge of or any withdrawal or resignation by Borrower's independent
accountants;
(xi) any opening of a new office or place of business at which assets having a
value in excess of $250,000 will be located, at least 30 days prior to such
opening; or
(xii) the receipt or delivery of any material notices that any Borrower or any
Subsidiary of a Borrower gives or receives under or in connection with (A) PACA
or any PACA Claim being asserted, or (C) any claim of any Lien under the
California Producer's Lien Law.
7.2. Existence.  Cause to be done all things necessary to preserve and to keep
in full force and effect the existence, good standing, rights, and franchises of
the Loan Parties except as otherwise specifically permitted by this Agreement,
and furnish to Lender, promptly after any change in any Loan Party's Organic
Documents, a copy of such modified Organic Documents certified by an officer of
Borrower.
7.3. Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, PACA and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain would have a Material Adverse Effect.  Without limiting the generality
of the foregoing, (a) if any Environmental Release occurs at or on any
Properties of any Borrower or Subsidiary, it shall act promptly and diligently
to investigate and report to all appropriate Governmental Authorities the extent
of, and to make appropriate remedial action to eliminate, such Environmental
Release, all as and to the extent required by Applicable Laws, and (b) if any
such Environmental Release could reasonably could be expected to result in
liabilities of $250,000 or more shall occur, it shall act promptly to report to
Lender.
7.4. Taxes.  Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.
7.5. Insurance.  Maintain with financially sound and reputable insurers (or
through Dundee as its captive insurer) insurance with respect to their
properties and business against such casualties and contingencies as shall be in
accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent, all as
reasonably satisfactory to Lender.  Borrowers and their Subsidiaries shall
provide Lender with evidence of such insurance upon request, and in any event no
less often than annually, and shall deliver to Lender, promptly as rendered,
copies of all reports made to insurance companies in respect of claims or
disputes involving amounts in excess of $1,000,000 in respect of coverage.
7.6. Licenses.  Keep each License affecting any material Property (including the
manufacture, distribution or disposition of Inventory) of Borrowers and
Subsidiaries and necessary to conduct the business of Borrowers and Subsidiaries
in full force and effect; pay all Royalties when due; and notify Lender of any
default or breach asserted by any Person to have occurred under any License.
7.7. Maintenance of Properties.  Maintain and keep its Property in good repair,
working order and condition and make or cause to be made all necessary or
appropriate repairs, renewals, replacements, substitutions, additions,
betterments and improvements thereto, all as reasonably necessary for the
operation of its business in the ordinary course consistent with past practice.
 
43

--------------------------------------------------------------------------------

7.8. Future Subsidiaries.  Promptly notify Lender upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations by executing and delivering to Lender a Joinder Agreement in the
form attached hereto as Exhibit C (each, a "Joinder Agreement"), and to execute
and deliver such documents, instruments and agreements as Lender requires of
other Guarantors.
7.9. Additional Matters Relating to PACA.
(a) Defined Terms.  As referred to in this Section 7.9, "Affiliate PACA
Contracts" shall mean any contract or agreement for the growing, purchase and/or
sale of any Perishable Agricultural Commodity (as defined in Section 499a(b)(4)
of PACA (other than tree or viticultural fruit), the "PACA Commodities") among
any of the Borrowers or their Subsidiaries, as a commission merchant, dealer,
and/or broker (as those terms are defined, respectively, in Sections 499a(b)(5),
(6) and (7) of PACA, the "Affiliate PACA Buyer") and any of the Borrowers or
their Subsidiaries, as a supplier or seller of PACA Commodities (the "Affiliate
PACA Seller"), and "Non-Affiliate PACA Contracts" shall mean any contract or
agreement for the purchase and sale of any PACA Commodities, among any of the
Borrowers or their Subsidiaries as a supplier or seller of PACA Commodities (the
"Non-Affiliate PACA Seller"), and any commission merchant, dealer, and/or broker
(as those terms are defined, respectively, in Sections 499a(b)(5), (6) and (7)
of PACA) that is not an Affiliate of any of the Borrowers or their Subsidiaries
(the "Non-Affiliate PACA Buyer").  As referred to in this Agreement, "PACA
Trust" shall mean the statutory trust authorized by Section 499e(c) of PACA.
(b) Affiliate PACA Contracts After Closing Date.  Require that any Affiliate
PACA Contracts, or any provisions under any contract or agreement that
constitute an Affiliate PACA Contract:
(i) provide for payment terms of not less than 31 days after receipt and
acceptance (as defined in 7 U.S.C. Sections 46.46(a) and 46.2(dd)) of any
shipment of PACA Commodities sold under such Affiliate PACA Contract; and
(ii) provide for the Affiliate PACA Seller's irrevocable waiver of its right to
give written notice of any kind to the Affiliate PACA Buyer of the Affiliate
PACA Seller's intent to preserve the benefits of the PACA Trust.
(c) Non-Affiliate PACA Contracts After Closing Date.  Require that any
Non-Affiliate PACA Contracts, or any provisions under any contract or agreement
that constitutes a Non-Affiliate PACA Contract, executed on or after the Closing
Date, provide for payment terms of not more than 30 days after receipt and
acceptance (as defined in 7 U.S.C. Sections 46.46(a) and 46.2(dd)) of any
shipment of PACA Commodities sold under such Non-Affiliate PACA Contract.
(d) Payment for Perishable Agricultural Commodities.  Pay, not later than the
date required for payment thereof, any outstanding invoices for perishable
agricultural commodities purchased from any vendor except for a Borrower or a
Subsidiary of a Borrower, provided that, if any such invoice requires payment
upon delivery, payment shall be made on the date of delivery, and further
provided that such payment may be made on a later date with respect to any
vendor that has waived in writing its rights under PACA with respect to the
applicable invoice.  If notification, other than on an invoice, is received by a
Borrower or a Subsidiary of a Borrower from a vendor that such vendor intends to
enforce its rights under PACA or to establish that a statutory trust or lien
exists in favor of such vendor, such Borrower or Subsidiary shall pay the amount
claimed to be owed to such vendor within one Business Day after receiving such
notice and shall promptly give notice to Lender of its receipt of such notice
from such vendor, which notice to Lender shall be accompanied by a copy of such
vendor notice, provided that, the applicable Borrower or Subsidiary may defer
the payment of the amounts claimed to be owed to such vendor if and so long as
(i) the claimed obligation is being properly contested in good faith and such
claim is being diligently defended in good faith by the applicable Borrower or
Subsidiary in any applicable legal or administrative action initiated in
connection with such claims, and (ii) the right of the vendor to enforce any
liens or trusts provided under PACA has been stayed or otherwise legally
prohibited during the pendency of such action.
 
44

--------------------------------------------------------------------------------

7.10. Food Security Act.
(a) Promptly provide Lender with a copy of any notice received by a Borrower
with respect to a security interest created by a seller of farm products or a
secured creditor of a seller of farm products; and
(b) With respect to any farm products produced in a state with a central filing
system, register with the secretary of state of such state prior to the purchase
of such farm products and maintain such registration in full force and effect.
7.11. Farm Credit Equities.
(a) So long as (i) any Farm Credit Lender is the Lender (or at Lender's election
a voting Participant hereunder) and (ii) such Farm Credit Lender has notified
the Parent that it is eligible to receive patronage distributions directly from
such Farm Credit Lender or one of its Affiliates on account of its portion of
the Term Loan made (or participated in) by such Farm Credit Lender hereunder,
the Parent will, as a condition to receiving such patronage distributions,
acquire equity in such Farm Credit Lender or one of its Affiliates in such
amounts and at such times as such Farm Credit Lender may require in accordance
with such Farm Credit Lender's or its Affiliate's bylaws and capital plan (as
each may be amended from time to time), except that the maximum amount of equity
that the Parent may be required to purchase in such Farm Credit Lender or one of
its Affiliates in connection with the portion of the Term Loan made by such Farm
Credit Lender hereunder may not exceed the maximum amount permitted by the
relevant bylaws and the capital plan (A) on the Closing Date or (B) in the case
of a Farm Credit Lender that becomes a Lender or voting Participant as a result
of an assignment or sale of participation, at the time of the closing of the
related assignment or sale of participation.  The Parent acknowledges receipt of
such information ("Farm Credit Equity Documents") as it has deemed necessary
regarding the nature of all of the Parent's stock and participation certificates
in the respective Farm Credit Lenders (or Affiliates thereof) acquired in
connection with the Term Loan from the Farm Credit Lenders hereunder (the "Farm
Credit Equities") as well as relevant capitalization requirements, and agrees to
be bound by the terms thereof.
 
45

--------------------------------------------------------------------------------

(b) Each party hereto acknowledges that (i) the Farm Credit Equity Documents (as
each may be amended from time to time) shall govern (A) the rights and
obligations of the parties with respect to the Farm Credit Equities and any
patronage refunds or other distributions made on account thereof or on account
of the Parent's patronage with the respective Farm Credit Lenders, (B) the
Parent's eligibility for patronage distributions from the respective Farm Credit
Lenders (in the form of Farm Credit Equities and cash) and (C) patronage
distributions, if any, in the event of a sale by a Farm Credit Lender of
participations in the Term Loan made by such Farm Credit Lender, (ii) patronage
refunds or other distributions by each Farm Credit Lender are subject to various
conditions, including approval by the applicable board of directors of such Farm
Credit Lender with respect to each such refund or other distribution and (iii)
the Parent (and not an Affiliate of the Parent) will be the owner of the Farm
Credit Equities issued by the applicable Farm Credit Lender or an Affiliate
thereof, and that the Parent's designated voter as the owner of such Farm Credit
Equities shall at all times be a Senior Officer of the Parent; provided,
however, that the Parent may change such designated voter to another officer of
the Parent upon prior written notice to the Lender, such notice to be promptly
distributed to each Farm Credit Lender).  Each Farm Credit Lender reserves the
right to assign, or sell participations in, all or any part of its outstanding
portion of the Term Loan hereunder, on a patronage basis, in accordance with the
provisions of Section 12.12 of this Agreement.
(c) Neither the Farm Credit Equities nor any accrued patronage shall be offset
against the Obligations except that, in an Event of Default, a Farm Credit
Lender may elect, solely at its discretion and with respect to the Farm Credit
Equities issued by it, to apply the cash portion of any patronage distribution
or retirement of equity to amounts due under this Agreement.  The Parent
acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Parent.  No Farm Credit Lender
shall have any obligation to retire any Farm Credit Equities during the
existence of a Default or after the occurrence of any Event of Default that is
continuing, or at any other time, either for application to the Obligations or
otherwise.
ARTICLE VIII. -NEGATIVE COVENANTS
The Borrowers shall not, and shall cause each Loan Party and Subsidiary not to:
8.1. Permitted Indebtedness.  Create, incur, guarantee or suffer to exist any
Indebtedness, except:
(a) the Obligations;
(b) Indebtedness under the Bank of America Agreement, as amended, restated or
refinanced from time to time; provided, however that the secured Indebtedness
thereunder remains secured only by the assets listed in Section 7.1 of the Bank
of America Agreement as in effect on the Closing Date, and further provided that
the maximum aggregate principal amount of such Indebtedness does not exceed the
amount available under, or contemplated by Sections 2.1.1, 2.1.7 and 2.1.8 of,
the Bank of America Agreement as in effect on the Closing Date;
 
46

--------------------------------------------------------------------------------

(c) Indebtedness (not including Indebtedness specifically permitted by other
subsections of this Section 8.1), but only to the extent outstanding on the
Closing Date, listed and described on Schedule 8.1;
(d) Bank Product Debt (other than Indebtedness or other obligations relating to
Supply Chain Financings);
(e) Indebtedness that is in existence when a Person becomes a Subsidiary and
also a Guarantor or that is assumed by a Loan Party in connection with a
Permitted Acquisition of assets, as long as such Indebtedness was not incurred
in contemplation of such Person becoming a Subsidiary or such acquisition, and
does not exceed $50,000,000 in the aggregate at any time;
(f) Permitted Contingent Obligations;
(g) Refinancing Debt as long as each Refinancing Condition is satisfied;
(h) Indebtedness of a Borrower to another Borrower;
(i) Indebtedness in respect of Supply Chain Financings, provided that such
Indebtedness does not exceed $50,000,000 in the aggregate at any time;
(j) the Silgan Payable;
(k) Capital Leases;
(l) Purchase Money Indebtedness; and
(m) unsecured Indebtedness that is not included in any of the preceding clauses
of this Section 8.1 (and which is not owing to Dundee) that does not exceed
$150,000,000 in the aggregate at any time.
8.2. Liens.  Create or suffer to exist any Lien upon any of its Property except
the following (collectively, "Permitted Liens"):
(a) Liens in favor of Bank of America securing Bank of America Indebtedness;
provided, however that the secured Indebtedness thereunder remains secured only
by the assets listed in Section 7.1 of the Bank of America Agreement as in
effect on the Closing Date;
(b) Liens with respect to Capital Leases provided such Liens apply only to the
underlying leased assets;
(c) Liens with respect to Purchase Money Indebtedness provided such Liens apply
only to the underlying purchased assets;
(d) Liens for Taxes not yet due or being Properly Contested;
 
47

--------------------------------------------------------------------------------

(e) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary, and (iii) with
respect to any statutory Liens under the California Producer's Liens Law in
favor of California sellers of farm products and statutory Liens in favor of
California sellers of PACA Commodities and tree and viticultural fruit, the
Borrowers are in compliance with Section 7.9;
(f) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Indebtedness), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts;
(g) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers in favor of Bank of America;
(h) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are in existence for less than 60 consecutive days or being Properly
Contested;
(i) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(j) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on payment items in the course of
collection;
(k) existing Liens shown on Schedule 8.2;
(l) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens arising in the ordinary course in respect of obligations not overdue;
(m) Liens on farm products purchased by a Borrower or Subsidiary that have been
granted by the sellers of such farm products to secured creditors of such
seller, provided that such Borrower or Subsidiary has complied with Section 7.10
with respect to such Liens; and
(n) at any time the Parent owns an Equity Interest in a Truitt Company and such
Truitt Company is deemed not to be a Subsidiary hereunder, Liens in favor of
David J. Truitt and Luciana T. Truitt on the Equity Interests of such Truitt
Company arising solely from (i) the Truitt Required Sale Provisions or (ii) the
provisions set forth in the last two sentences of Section 3.2 of the Buy-Sell
and Option Agreement.
 
48

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 8.2, except as
permitted by Section 8.2(b), 8.2(c), 8.2(d), 8.2(e), 8.2(h), 8.2(k) and 8.2(l),
Permitted Liens shall not include any Lien covering Equipment.
8.3. Distributions; Upstream Payments.
(a) Declare or make any Distributions, except (i) Upstream Payments, (ii) other
Distributions in an aggregate amount not to exceed $50,000 in any Fiscal Year,
and (iii) other Distributions if such Distribution is permitted by the Bank of
America Agreement and no Default or Event of Default has occurred and is
continuing or would occur immediately thereafter as a result thereof; or
(b) Create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 8.3.
8.4. Restricted Investments.  Make any Restricted Investment.
8.5. Disposition of Assets.  Make any Asset Disposition, except a Permitted
Asset Disposition or a transfer of Property by a Subsidiary or Loan Party to a
Borrower.
8.6. Loans.  Make any loans or other advances of money to any Person, except (a)
advances to an officer or employee for salary, travel expenses, commissions and
similar items in the Ordinary Course of Business; so long as such advances do
not exceed $1,000,000 in the aggregate at any time outstanding; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and (d) as long as
no Default or Event of Default exists, intercompany loans by a Borrower to
another Borrower.
8.7. Restrictions on Payment of Certain Indebtedness.  Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any Indebtedness (other than the
Obligations and obligations with respect to a single purpose agricultural
structure in Buhl, Idaho) prior to its due date under the agreements evidencing
such Indebtedness as in effect on the Closing Date (or as amended thereafter
with the consent of Lender), unless made in connection with refinancing of such
Indebtedness permitted under Section 8.1(g).
8.8. Fundamental Changes.
(a) Merge, combine or consolidate with any Person, or liquidate, wind up its
affairs or dissolve itself, in each case whether in a single transaction or in a
series of related transactions, except (i) for mergers or consolidations of a
wholly-owned Subsidiary with another wholly-owned Subsidiary or into a Borrower,
provided (A) the Parent has provided Lender with not less than thirty (30) days'
prior written notice of such event (such notice not being required for merger of
Diana into Gray), (B) if any such merger or consolidation involves a Loan Party,
a Loan Party is the continuing or surviving Person and (C) the continuing or
surviving Loan Party executes and delivers all documents and agreements
reasonably requested by Lender in connection therewith, or (ii) in connection
with a Permitted Acquisition; or
(b) Change its name or conduct business under any fictitious name in either case
without thirty (30) days' prior notice to the Lender and without entering into
amendments to the Loan Documents reasonably requested by the Lender, change its
tax, charter or other organizational identification number; or change its form
or state of organization.
 
49

--------------------------------------------------------------------------------

8.9. Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 7.8 and 8.4; or permit any existing
Subsidiary to issue any additional Equity Interests except director's qualifying
shares.
8.10. Organic Documents.  Amend, modify or otherwise change any of its Organic
Documents in a manner adverse to the Lender.
8.11. Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries;
provided that, if at any time a Truitt Company is not a Subsidiary hereunder but
a Borrower is required to include such Truitt Company in its consolidated income
tax return pursuant to the Code, such Truitt Company may be included in any such
consolidated income tax return.
8.12. Accounting Changes.  Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.3; or change its Fiscal Year.
8.13. Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date, provided no
such agreement shall be amended in a manner that would limit existing or future
obligations of the Loan Parties or rights (including the ability to amend this
Agreement) and remedies of Lender under this Agreement; (b) relating to secured
Indebtedness permitted hereunder, as long as the restrictions apply only to
collateral for such Indebtedness; or (c) constituting customary restrictions on
assignment in leases and other contracts.
8.14. Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
8.15. Conduct of Business.  Engage in any business, other than its business as
conducted on the Closing Date or any substantially similar or complementary
business and any activities incidental thereto.
8.16. Affiliate Transactions.  Enter into or be party to any transaction with an
Affiliate, except (a) transactions contemplated by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 8.6; (c) payment
of customary directors' fees and indemnities; (d) transactions solely among the
Borrowers; (e) transactions with Affiliates that were consummated prior to the
Closing Date, as shown on Schedule 8.16; (f) transactions with Dundee upon fair
and reasonable terms and no less favorable than would be obtained in a
comparable arm's-length transaction with a non-Affiliate, consistent with
Dundee's role as a wholly-owned Subsidiary of Parent, the sole business of which
is to provide insurance to Parent and its Subsidiaries; and (g) transactions
with Affiliates in the Ordinary Course of Business, upon fair and reasonable
terms fully disclosed to Lender and no less favorable than would be obtained in
a comparable arm's-length transaction with a non-Affiliate.
 
50

--------------------------------------------------------------------------------

8.17. Plans.  Become party to any Multiemployer Plan or Foreign Plan, other than
any in existence on the Closing Date, and other than through a transaction that
would otherwise be a Permitted Acquisition.
8.18. Amendments to Indebtedness.
(a) Bank of America Indebtedness.  Amend, supplement or otherwise modify any
document, instrument or agreement relating to Bank of America Indebtedness if
such modification (a) increases the principal committed or outstanding
thereunder other than pursuant to Sections 2.1.7 or 2.1.8 of the Bank of America
Agreement; (b) adds categories of assets to those listed in Section 7.1 thereof.
(b) Subordinated Indebtedness.  Amend, supplement or otherwise modify any
document, instrument or agreement relating to any Subordinated Debt unless such
modification is permitted by the Bank of America Agreement.
8.19. Sale and Leaseback.  Except with respect to Delayed Lease Financing, enter
into any arrangement, directly or indirectly, whereby a Borrower or any
Subsidiary of a Borrower shall sell or transfer any property owned by it in
order for a Borrower or a Subsidiary to lease such property or lease other
property that a Borrower or a Subsidiary of a Borrower intends to use for
substantially the same purpose as the property being sold or transferred other
than to the extent (i) the property sold or transferred is not Equipment, and
(ii) the aggregate fair market value of all such property sold from and after
the Closing Date does not exceed $10,000,000.
8.20. Silgan Payable.  Pay, prepay, redeem or repurchase the Silgan Payable or
any portion thereof in advance of the scheduled payment schedule and maturity
thereof, except that the Borrowers may make prepayments of the Silgan Payable if
and to the extent permitted by the Bank of America Agreement.
8.21. Subsidiary Business.  Permit Seneca Foods International, Ltd., Gray Glace
Products Company or Friday U.K., Limited to engage in any business or have any
assets.
ARTICLE IX. - FINANCIAL COVENANTS
9.1. Interest Coverage Ratio.  The Interest Coverage Ratio for the Loan Parties
on a consolidated basis, measured as of the end of each Fiscal Quarter
commencing with the Fiscal Quarter ending March 31, 2017, shall be not less than
the following for the following measurement dates:
March 31, 2017
≥ 3.00 to 1.00
June 30, 2017
≥ 3.25 to 1.00
September 30, 2017
≥ 3.50 to 1.00
December 31, 2017
≥ 3.75 to 1.00
March 31 2018 and thereafter
≥ 4.00 to 1.00



For purposes of this Section 9.1, "Interest Coverage Ratio" shall mean EBITDA to
interest expense (not including payment in kind), measured including the results
of the four Fiscal Quarters ending on the measurement date.
 
51

--------------------------------------------------------------------------------

9.2. Tangible Net Worth.  The Tangible Net Worth for the Loan Parties on a
consolidated basis, measured as of the end of each Fiscal Quarter commencing
with the Fiscal Quarter ending March 31, 2017, shall be equal to or greater than
$425,000,000 as of March 31, 2017, and for each Fiscal Quarter thereafter shall
be equal to or greater than Adjusted Tangible Net Worth.  "Tangible Net Worth"
shall mean total assets (on a FIFO basis), after deduction of depreciation,
depletion, reserves and the like, less Intangible Assets and total liabilities
(on a FIFO basis).  "Adjusted Tangible Net Worth" shall mean Tangible Net Worth
increased (but not decreased) on a cumulative basis as of March 31, 2018 and
each March 31 thereafter, by twenty-five percent (25%) of net income (excluding
net LIFO inventory reserve and other comprehensive income adjustments) for the
year then ending.
ARTICLE X. -GUARANTY
10.1. Guaranty of Payment and Performance.  As each Guarantor expects to receive
substantial direct and indirect benefits from the extensions of credit by Lender
to the Borrowers, for value received and hereby acknowledged, and as an
inducement to the Lender to make the Term Loan, each Guarantor hereby
absolutely, unconditionally and jointly and severally with the other Guarantors
guarantees to Lender the full and punctual payment when due (whether at stated
maturity, by required prepayment, by acceleration or otherwise), as well as the
performance, of all of the Obligations including all such which would become due
but for the operation of the automatic stay pursuant to §362(a) of the Federal
Bankruptcy Code and the operation of §§502(b) and 506(b) of the Bankruptcy
Code.  This Guaranty contained herein is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of all of
the Obligations and not of their collectibility only, and is in no way
conditioned upon any requirement that Lender first attempt to collect any of the
Obligations from any Borrower or resort to any other means of obtaining
payment.  If an Event of Default shall occur, the obligations of each Guarantor
hereunder with respect to such Obligations in default shall become immediately
due and payable to Lender, without demand or notice of any nature, all of which
are expressly waived by such Guarantor.  Payments by the Guarantors hereunder
may be required by Lender on any number of occasions.  Each Guarantor hereby
acknowledges and agrees that such Guarantor's liability hereunder is joint and
several with the other Guarantors and any other Person(s) who may guarantee the
Obligations under and in respect of this Agreement.
10.2. The Guarantors' Agreement to Pay Enforcement Costs, etc.  Each Guarantor
further agrees, as the principal obligor and not as a guarantor only, to pay to
Lender, on demand, all costs and expenses (including court costs and legal
expenses) incurred or expended by Lender in connection with the Obligations,
this Guaranty contained herein and the enforcement thereof, together with
interest on amounts recoverable under this Section from the time when such
amounts become due until payment, whether before or after judgment, at the rate
of interest for overdue principal set forth in this Agreement, provided that if
such interest exceeds the maximum amount permitted to be paid under applicable
law, then such interest shall be reduced to such maximum permitted amount.
 
52

--------------------------------------------------------------------------------

10.3. Waivers by Guarantors; Lender's Freedom to Act.  Each Guarantor agrees
that the Obligations will be paid and performed strictly in accordance with
their respective terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of Lender with respect thereto.  Each Guarantor waives promptness,
diligence, presentment, demand, protest, notice of acceptance, notice of any
Obligations incurred and all other notices of any kind, all defenses which may
be available by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of the Borrowers or any other entity or other person primarily or secondarily
liable with respect to any of the Obligations, and all suretyship defenses
generally.  Without limiting the generality of the foregoing, each Guarantor
agrees to the provisions of any instrument evidencing, securing or otherwise
executed in connection with any Obligation and agrees that the obligations of
such Guarantor hereunder shall not be released or discharged, in whole or in
part, or otherwise affected by (a) the failure of Lender to assert any claim or
demand or to enforce any right or remedy against the Borrowers or any other
entity or other person primarily or secondarily liable with respect to any of
the Obligations; (b) any extensions, compromise, refinancing, consolidation or
renewals of any Obligation; (c) any change in the time, place or manner of
payment of any of the Obligations or any rescissions, waivers, compromise,
refinancing, consolidation, amendments or modifications of any of the terms or
provisions of this Agreement, the Notes, the other Loan Documents, any Bank
Product, or any other agreement evidencing, securing or otherwise executed in
connection with any of the Obligations; (d) the addition, substitution or
release of any entity or other person primarily or secondarily liable for any
Obligation, (e) the adequacy of any rights which Lender may have against
collateral security, if any, or other means of obtaining repayment of any of the
Obligations; (f) the impairment of collateral, if any, securing any of the
Obligations, including without limitation the failure to perfect or preserve any
rights which Lender might have in such collateral security or the substitution,
exchange, surrender, release, loss or destruction of any such collateral
security; or (g) any other act or omission which might in any manner or to any
extent vary the risk of such Guarantor or otherwise operate as a release or
discharge of such Guarantor, all of which may be done without notice to such
Guarantor.  To the fullest extent permitted by law, each Guarantor hereby
expressly waives any and all rights or defenses arising by reason of (i) any
"one action" or "anti-deficiency" law which would otherwise prevent Lender from
bringing any action, including any claim for a deficiency, or exercising any
other right or remedy (including any right of set-off), against such Guarantor
before or after Lender's commencement or completion of a foreclosure action, if
any, whether judicially, by exercise of power of sale or otherwise, or (ii) any
other law which in any other way would otherwise require any election of
remedies by Lender.
10.4. Unenforceability of Obligations Against Borrowers.  If for any reason a
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
such Borrower by reason of such Borrower's insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each Guarantor to the same extent as
if such Guarantor at all times had been the principal obligor on all such
Obligations.  In the event that acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
such Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of this Agreement, the Notes, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantors.
 
53

--------------------------------------------------------------------------------

10.5. Subrogation; Subordination.  Until the final payment and performance in
full of all of the Obligations and any and all other obligations of the
Borrowers to Lender or any affiliate of Lender, no Guarantor shall exercise any
rights against the Borrowers arising as a result of payment by such Guarantor
hereunder, by way of subrogation, reimbursement, restitution, contribution or
otherwise, and will not prove any claim in competition with Lender or such
affiliate in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; no Guarantor will not claim
any setoff, recoupment or counterclaim against the Borrowers in respect of any
liability of such Guarantor to any Borrower; and each Guarantor waives any
benefit of and any right to participate in any collateral security which may be
held by Lender or any such affiliate.  The payment of any amounts due with
respect to any indebtedness of any Borrowers now or hereafter owed to any
Guarantor is hereby subordinated to the prior payment in full of all of the
Obligations and any and all other obligations of the Borrowers to Lender or any
affiliate of Lender.  Each Guarantor agrees that, after the occurrence of any
Default or Event or Default, such Guarantor will not demand, sue for or
otherwise attempt to collect any such indebtedness of any Borrower to such
Guarantor until Full Payment of all of the Obligations.  If, notwithstanding the
foregoing sentence, any Guarantor shall collect, enforce or receive any amounts
in respect of such indebtedness prior to Full Payment, such amounts shall be
collected, enforced and received by such Guarantor as trustee for Lender and be
paid over to Lender on account of the Obligations without affecting in any
manner the liability of such Guarantor under the other provisions of this
Guaranty.
10.6. Termination; Reinstatement.  This Guaranty shall remain in full force and
effect until Lender is given written notice of each Guarantor's intention to
discontinue the guaranty contained herein, notwithstanding any intermediate or
temporary payment or settlement of the whole or any part of the Obligations.  No
such notice shall be effective unless received and acknowledged by an officer of
Lender at the address of Lender for notices set forth in this Agreement.  No
such notice shall affect any rights of Lender or of any affiliate of Lender
hereunder, including without limitation the rights set forth in Sections 10.3
and 10.5, with respect to any Obligations incurred or accrued prior to the
receipt of such notice or any Obligations incurred or accrued after the receipt
of such notice pursuant to this Agreement, any Bank Product, or any other
contract or commitment in existence prior to such receipt, all of which
Obligations shall continue to be unconditionally guaranteed by such Guarantor. 
The Guaranty contained herein shall continue to be effective or be reinstated,
notwithstanding any such notice, if at any time any payment made or value
received with respect to any Obligation is rescinded or must otherwise be
returned by Lender upon the insolvency, bankruptcy or reorganization of any
Borrower, or otherwise, all as though such payment had not been made or value
received.
10.7. Contribution.  To the extent a Guarantor makes a payment hereunder in
excess of the aggregate amount of the benefit received by such Guarantor in
respect of the extensions of credit under this Agreement (the "Benefit Amount"),
then such Guarantor, after the payment in full, in cash, of all of the
Obligations, shall be entitled to recover from each other guarantor of the
Obligations such excess payment, pro rata, in accordance with the ratio of the
Benefit Amount received by each such other guarantor to the total Benefit Amount
received by all guarantors of the Obligations, and the right to such recovery
shall be deemed to be an asset and property of the Guarantor so funding;
provided, that all such rights to recovery shall be subordinated and junior in
right of payment to the Full Payment of all of the Obligations.
 
54

--------------------------------------------------------------------------------

ARTICLE XI. -DEFAULTS
11.1. Events of Default.  Each following shall be an "Event of Default"
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
(a) a Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);
(b) any representation, warranty or other written statement of a Loan Party made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
(c) a Loan Party breaches or fails to perform any covenant contained in Section
7.1, 7.5, 7.10, 7.11, Article VIII or Article IX;
(d) a Loan Party breaches or fails to perform any other covenant or undertaking
contained in any Loan Documents, and such breach or failure is not cured within
15 days after a Senior Officer of such Loan Party has knowledge thereof or
receives notice thereof from Lender, whichever is sooner;
(e) a Guarantor repudiates, revokes or attempts to revoke its Guaranty; a Loan
Party denies or contests the validity or enforceability of any Loan Documents or
Obligations; or any Loan Document ceases to be in full force or effect for any
reason (other than a written waiver or release executed by Lender);
(f) any event of default occurs under the Bank of America Agreement by reason of
which Indebtedness thereunder may be accelerated or demanded;
(g) any breach or default of a Loan Party occurs under any Hedging Agreement, or
any document, instrument or agreement to which it is a party or by which it or
any of its Properties is bound, relating to any Indebtedness (other than the
Obligations), (i) in excess of $25,000,000, or (ii) owing under the Silgan
Payable, in each case under clauses (i) or (ii) if the maturity of or any
payment with respect to such Indebtedness may be accelerated or demanded due to
such breach;
(h) any judgment or order for the payment of money is entered against a Loan
Party in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Loan Parties, $5,000,000 (net of any
insurance coverage therefor acknowledged in writing by the insurer), unless a
stay of enforcement of such judgment or order becomes effective within 60 days
of the entry of such judgment or order, by reason of a pending appeal or
otherwise;
 
55

--------------------------------------------------------------------------------

(i) a Loan Party is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; a Loan
Party suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of a Loan Party's business for a material period of time; any
material Property of a Loan Party is taken or impaired through condemnation; a
Loan Party agrees to or commences any liquidation, dissolution or winding up of
its affairs in violation of the terms of this Agreement; or Borrowers and
Subsidiaries taken as a whole are not Solvent;
(j) an Insolvency Proceeding is commenced by a Loan Party; a Loan Party makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of a Loan Party; an Insolvency Proceeding
is commenced against a Loan Party and:  the Loan Party consents to institution
of the proceeding, the petition commencing the proceeding is not timely
contested by the Loan Party, the petition is not dismissed within 60 days after
filing, or an order for relief is entered in the proceeding;
(k) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of a
Loan Party to a Pension Plan, Multiemployer Plan or PBGC in excess of $1,000,000
in the aggregate (or annual payments in excess of $1,000,000 in the aggregate in
the case of withdrawal liability payments to a Multiemployer Plan), or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; a Loan Party or ERISA Affiliate fails
to pay when due (or within any available cure period) any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA to a
Multiemployer Plan; or any event similar to the foregoing occurs or exists with
respect to a Foreign Plan;
(l) a Loan Party or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Loan Party's
business, or (ii) violating any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that could lead to forfeiture of any material Property;
(m) a Change of Control occurs; or
(n) any PACA Claim, PACA Claims or claim or claims under the California
Producer's Lien Law in excess of $5,000,000 individually or in the aggregate is
asserted against any Borrower or Subsidiary of a Borrower.
11.2. Remedies upon an Event of Default.
(a) Remedies.  If an Event of Default described in Section 11.1(j) occurs with
respect to any Loan Party, then to the extent permitted by Applicable Law, all
Obligations shall become automatically due and payable without any action by
Lender or notice of any kind.  In addition, or if any other Event of Default
exists, Lender may in its discretion do any one or more of the following from
time to time:
 
56

--------------------------------------------------------------------------------

(i) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by the Loan Parties to the fullest extent
permitted by law,
(ii) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise.
(b) License.  Lender is hereby granted an irrevocable, non-exclusive license or
other right to, while an Event of Default exists, use, license or sub-license
(without payment of royalty or other compensation to any Person) any or all
Intellectual Property of the Loan Parties, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Property.  Each Loan
Party's rights and interests under Intellectual Property shall inure to Lender's
benefit.
11.3. Setoff.  At any time during an Event of Default, Lender and any of its
Affiliates and Participants are authorized, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Lender and any of
its Affiliates and Participants to or for the credit or the account of a Loan
Party against any Obligations, irrespective of whether or not Lender, its
Affiliates or its Participants shall have made any demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Lender or any of its Affiliates
or Participants different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of Lender and each of its Affiliates
and Participants under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.
11.4. Remedies Cumulative; No Waiver.
(a) Cumulative Rights.  All agreements, warranties, guaranties, indemnities and
other undertakings of the Loan Parties under the Loan Documents are cumulative
and not in derogation of each other.  The rights and remedies of Lender are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise.  All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.
(b) Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Lender to require strict performance by any Loan Party with
any terms of the Loan Documents, or to exercise any rights or remedies or
otherwise; (b) failure to satisfy any conditions precedent; or (c) acceptance by
Lender of any payment or performance by a Loan Party under any Loan Documents in
a manner other than that specified therein.  No delay or failure of the Lender
in exercising any right, power or privilege under this Agreement or any other
Loan Document shall affect any other or future exercise thereof or exercise of
any other right, power or privilege; nor shall any single or partial exercise of
any such right, power or privilege or any abandonment or discontinuance of steps
to enforce such a right, power or privilege preclude any further exercise
thereof or of any other right, power or privilege.  It is expressly acknowledged
by Borrowers that any failure to satisfy a financial covenant on a measurement
date shall not be cured or remedied by satisfaction of such covenant on a
subsequent date.
 
57

--------------------------------------------------------------------------------

ARTICLE XII. -MISCELLANEOUS
12.1. Borrower Agent.  Each Borrower hereby designates the Parent ("Borrower
Agent") as its representative and agent for all purposes under the Loan
Documents, including designation of interest rates, delivery or receipt of
communications, preparation and delivery of financial reports and other Borrower
Materials, receipt and payment of Obligations, requests for waivers, amendments
or other accommodations, actions under the Loan Documents (including in respect
of compliance with covenants), and all other dealings with Lender.  Borrower
Agent hereby accepts such appointment.  Lender shall be entitled to rely upon,
and shall be fully protected in relying upon, any notice or communication
(including any notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Lender may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower.  Lender shall have the right, in
its discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.
12.2. Holidays.  Whenever any payment or action to be made or taken hereunder or
under any other Loan Document shall be stated to be due on a day which is not a
Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.
12.3. Amendments.  Neither this Agreement nor any Loan Document may be amended,
modified or supplemented except in writing signed by Lender and any Loan Party
that is a party thereto that shall be effective only to the extent set forth in
such writing.  No course of dealing and no delay or failure of the Lender in
exercising any right, power or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or exercise of any
other right, power or privilege; nor shall any single or partial exercise of any
such right, power or privilege or any abandonment or discontinuance of steps to
enforce such a right, power or privilege preclude any further exercise thereof
or of any other right, power or privilege.
12.4. Notices.
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted by the Loan Documents to be given by other means, all
notices and other communications provided for in the Loan Documents shall be in
writing and shall be delivered by hand, or sent by overnight courier service,
mailed by certified mail or sent by telecopier (with a copy deposited in the
mail on the date of transmission) as follows.
 
58

--------------------------------------------------------------------------------

To Borrowers and Guarantors:


Seneca Foods Corporation
3736 South Main Street
Marion, NY 14505
Attention:Timothy Benjamin
                  Treasurer and CFO
Telecopier:  315-926-8300


with a copy to:


Bond Schoeneck & King PLLC
Avant Building – Suite 900
200 Delaware Avenue
Buffalo, NY 14202-2107
Attention:  George F. Bellows
Telecopier:  716-416-7311


To Lender:


Farm Credit East, ACA
240 South Road
Enfield, CT 06082-4451
Attention:  Justin A. Brown
Telecopier:  888-278-2955


with a copy to:


Harris Beach PLLC
99 Garnsey Road
Pittsford, NY 14534
Attention:  Beth Ela Wilkens
Telecopier:  585-419-8817


Notices delivered by hand shall be deemed to have been given when received, when
sent by overnight courier service shall be deemed given the Business Day after
deposit with the courier marked for next Business Day delivery, when mailed by
certified mail shall be deemed to have been given when delivery is first
attempted by the postal service, and when sent by telecopier shall be deemed to
have been given when confirmation of transmission has been received (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day).
(b) Change of Address.  Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.
59

--------------------------------------------------------------------------------

12.5. Expenses; Taxes; Indemnity.
(a) The Borrowers agree to pay or cause to be paid and to save the Lender
harmless against liability for the payment of all out-of-pocket costs and
expenses (including but not limited to reasonable fees and expenses of counsel)
incurred by the Lender arising from or relating to (i) the negotiation,
preparation, execution, and delivery (including arrangement of participations)
of this Agreement and the other Loan Documents and (ii) any amendments,
modifications, supplements, waivers or consents to this Agreement or any Loan
Document, (iii) the administration of the transactions contemplated by this
Agreement and the Loan Documents, and (iv) from time to time arising from or
relating to the interpretation, enforcement or preservation of rights, and any
other matter, under this Agreement or any Loan Document.
(b) The Borrowers hereby agree to pay all stamp, document, transfer, recording,
filing, registration, search, sales and excise fees and taxes and all similar
impositions now or hereafter determined by the Lender to be payable in
connection with this Agreement or any other Loan Documents or any other
documents, instruments or transactions pursuant to or in connection herewith or
therewith, and the Borrowers agree to save the Lender harmless from and against
any and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such fees, taxes or
impositions.
(c) The Borrowers hereby agrees to reimburse and indemnify each of the
Indemnitee from and against any and all losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of counsel for such Indemnitee in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto) that may at
any time be imposed on, asserted against or incurred by such Indemnitee as a
result of, or arising out of, or in any way related to or by reason of, this
Agreement or any other Loan Document, any transaction from time to time
contemplated hereby or thereby, or any transaction financed in whole or in part
or directly or indirectly with the proceeds of the Term Loan (and without in any
way limiting the generality of the foregoing, including any violation or breach
of any Environmental Law or any other Law by any Loan Party; any Claim arising
out of the management, use, control, ownership or operation of Property by any
Loan Party, including all on-site and off-site activities involving any
Environmental Release; or any exercise by the Lender of any of its rights or
remedies under this Agreement or any other Loan Document); but excluding any
such losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements resulting solely from the
gross negligence or willful misconduct of such Indemnitee as finally determined
by a court of competent jurisdiction.  If and to the extent that the foregoing
obligations of any Borrower under this subsection (c), or any other
indemnification obligation of any Borrower hereunder or under any other Loan
Document, are unenforceable for any reason, each Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under Applicable Law.
(d) To the fullest extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Term Loan, or the use of the proceeds thereof.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with the Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
60

--------------------------------------------------------------------------------

12.6. No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated by any Loan Document, each Loan Party
acknowledges and agrees that (a)(i) the Term Loan and any related services by
Lender are arm's-length commercial transactions between Loan Party and such
Person; (ii) each Loan Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate; and (iii) each Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated by the Loan Documents; (b)
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Lender may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties, and has no
obligation to disclose any of such interests to any Loan Party.  To the fullest
extent permitted by Applicable Law, each Loan Party hereby waives and releases
any claims that it may have against Lender with respect to any breach of agency
or fiduciary duty in connection with any transaction contemplated by a Loan
Document.
12.7. Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
12.8. Prior Understandings; Certain References.  This Agreement and the other
Loan Documents supersede all prior and contemporaneous understandings and
agreements, whether written or oral, among the parties hereto relating to the
transactions provided for herein and therein.
12.9. Duration; Survival.  All representations and warranties of each Loan Party
contained herein or in any other in the Loan Document or made in connection
herewith or therewith shall survive the making of, and shall not be waived by
the execution and delivery, of this Agreement or any other Loan Document, any
investigation by or knowledge of the Lender Party, the making of the Term Loan,
or any other event or condition whatever.  All representations, warranties,
covenants and agreements of each Loan Party contained herein or in any other
Loan Document shall continue in full force and effect from and after the date
hereof until Payment in Full of all Obligations, and additionally and without
limitation, all obligations of each Loan Party hereunder or under any other Loan
Document to make payments to or indemnify the Indemnitees shall survive the
Payment in Full of the Obligations and all other events and conditions whatever.
61

--------------------------------------------------------------------------------

12.10. Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  Delivery of a
signature page of any Loan Document by telecopy, pdf, or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.
12.11. Limitation on Payments.  The parties hereto intend to conform to all
Applicable Laws in effect from time to time limiting the maximum rate of
interest that may be charged or collected.  Accordingly, notwithstanding any
other provision hereof or of any other Loan Document, the Loan Parties shall not
be required to make any payment to or for the account of the Lender, and Lender
shall refund any payment made by any of them, to the extent that such
requirement or such failure to refund would violate or conflict with nonwaivable
provisions of Applicable Laws limiting the maximum amount of interest which may
be charged or collected by Lender.
12.12. Successors and Assigns; Participations; Assignments.
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, (i) the Loan Parties may not assign
or otherwise transfer any of their respective rights or obligations hereunder
without the prior written consent of the Lender and (ii) unless a Default or an
Event of Default has occurred and is continuing, the Lender will not assign any
of the Obligations without the prior consent of the Borrowers.  Upon any
transfer of any Obligation or any interest therein the Lender may deliver or
otherwise transfer or assign to the holder any guarantees for the Obligation,
which holder shall thereupon have all the rights of the Lender.
(b) Participations.  The Lender may at any time, without the consent of or
notice to the Borrowers, sell participations to any Person that is a member of
the Farm Credit System, and each such Person may sell sub-participations to any
Person that is a member of the Farm Credit System (in each case other than a
natural person or a Borrower or any Borrower's Affiliates or Subsidiaries)
(each, a "Participant") in all or a portion of the Lender's rights and/or
obligations under this Agreement (including all or a portion of the Term Loan
owing to it); provided that (i) the Lender's obligations under this Agreement
shall remain unchanged, (ii) the Lender shall remain solely responsible to the
Borrowers for the performance of such obligations and (iii) the Borrowers shall
continue to deal solely and directly with the Lender in connection with the
Lender's rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement, subject
to consents, if any, agreed among the Lender and its Participants.  Lender may
share with any Participant or potential Participant information related to the
Loan Parties on a confidential basis.  The Borrowers agree that each Participant
shall be entitled to the benefits of Section 3.4 to the same extent as if it
were a Lender and had acquired its interest by assignment.
(c) Certain Pledges.  The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
62

--------------------------------------------------------------------------------

12.13. Credit Inquiries.  Borrowers hereby authorizes Lender (but it shall have
no obligation) to respond to usual and customary credit inquiries from third
parties concerning any Borrower or Subsidiary.
12.14. Confidentiality.  Lender shall maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and to its and their partners, directors, officers, employees,
agents, advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates; (c) to the
extent required by Applicable Law or by any subpoena or other legal process; (d)
to any other party hereto; (e) in connection with any action or proceeding, or
other exercise of rights or remedies, relating to any Loan Documents or
Obligations; (f) subject to an obligation of confidentiality, to any actual or
prospective transferee or participant (or its advisors); (g) with the consent of
Borrower; or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) is available to
Lender or any of its Affiliates on a nonconfidential basis from a source other
than the Loan Parties.  Notwithstanding the foregoing, Lender may publish or
disseminate general information describing this credit facility, including the
name and address of Borrowers and a general description of Borrowers' business,
and may use Borrowers' logos, trademarks or product photographs in advertising
materials.  As used herein, "Information" means all information received from a
Loan Party relating to it or its business that is identified as confidential
when delivered.  Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises the same degree of care that it accords its own confidential
information.  Lender acknowledges that (i) Information may include material
non-public information concerning a Loan Party; (ii) it has developed compliance
procedures regarding the use of material non-public information; and (iii) it
will handle such material non-public information in accordance with Applicable
Law, including federal and state securities laws.
12.15. Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
12.16. Patriot Act.  Lender hereby notifies the Loan Parties that pursuant to
the requirements of the Patriot Act, Lender is required to obtain, verify and
record information that identifies each Loan Party, including its legal name,
address, tax ID number and other information that will allow Lender to identify
it in accordance with the Patriot Act.  Lender also may require information
regarding a Loan Party's management and, other than with respect to Parent,
owners, such as legal name, address, social security number and date of birth. 
The Loan Parties shall, promptly upon request, provide all documentation and
other information as Lender may request from time to time in order to comply
with any obligations under any "know your customer," anti-money laundering or
other requirements of Applicable Law.
63

--------------------------------------------------------------------------------

12.17. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a) Governing Law.  This Agreement, all other Loan Documents (except to the
extent, if any, otherwise expressly stated in such other Loan Documents) and all
transactions and matters related thereto shall be governed by, construed and
enforced in accordance with the laws of the State of New York, without regard to
choice of law principles except for sections 5-1401 and 5-1402 of the New York
General Obligations Law.
(b) Certain Waivers.  Each Loan Party acknowledges that the following waivers
are a material inducement to Lender entering into this Agreement and that it is
relying upon the foregoing in their dealings with Loan Parties.  Each Loan Party
has reviewed the following waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.  EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY:
(i) AGREES THAT ANY ACTION, SUIT OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY STATEMENT, COURSE
OF CONDUCT, ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH OR
THEREWITH (COLLECTIVELY, "RELATED LITIGATION") MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN THE STATE OF NEW YORK, AND
SUBMITS TO THE JURISDICTION OF SUCH COURT (BUT NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM);
(ii) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE
OF ANY RELATED LITIGATION BROUGHT IN ANY SUCH COURT SITTING IN THE STATE OF NEW
YORK, WAIVES ANY CLAIM THAT ANY SUCH RELATED LITIGATION BROUGHT IN ANY SUCH
COURT SITTING IN THE STATE OF NEW YORK HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, AND WAIVES ANY RIGHT TO OBJECT, WITH RESPECT TO ANY RELATED LITIGATION
BROUGHT IN ANY SUCH COURT SITTING IN THE STATE OF NEW YORK, THAT SUCH COURT DOES
NOT HAVE JURISDICTION OVER THE LOAN PARTY;
(iii) CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY RELATED LITIGATION IN THE MANNER PROVIDED FOR NOTICES IN SECTION
12.4 HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW);
64

--------------------------------------------------------------------------------

(iv) WAIVES THE RIGHT TO TRIAL BY JURY IN ANY RELATED LITIGATION (WHICH LENDER
ALSO WAIVES); AND
(v) ANY CLAIM AGAINST LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT ACTION, OBLIGATIONS, LOAN
DOCUMENTS OR TRANSACTIONS RELATING THERETO.
(c) Non-Exclusive Rights.  Nothing herein shall limit the right of Lender to
bring proceedings against any Loan Party in any other court, nor limit the right
of any party to serve process in any manner permitted by Applicable Law. 
Nothing in this Agreement shall be deemed to preclude enforcement by Lender of
any judgment or order obtained in any forum or jurisdiction.
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the date first
above written.
[Signature Pages Follow]
65

--------------------------------------------------------------------------------



BORROWERS


SENECA FOODS CORPORATION






By: /s/Timothy J. Benjamin_____________________________
Timothy J. Benjamin
Treasurer and CFO




SENECA FOODS, LLC






By: /s/Timothy J. Benjamin____________________________
Timothy J. Benjamin
Treasurer




SENECA SNACK COMPANY






By: /s/Timothy J. Benjamin_____________________________
Timothy J. Benjamin
Treasurer




GREEN VALLEY FOODS, LLC






By: /s/Timothy J. Benjamin_____________________________
Timothy J. Benjamin
Treasurer



--------------------------------------------------------------------------------

GUARANTORS


MARION FOODS, INC.






By: /s/Timothy J. Benjamin____________________________
Timothy J. Benjamin
Treasurer




LEBANON VALLEY COLD STORAGE, LLC






By: /s/Timothy J. Benjamin____________________________
Timothy J. Benjamin
Treasurer




LEBANON VALLEY COLD STORAGE, LP


By: Lebanon Valley Cold Storage, LLC, General Partner






By: /s/Timothy J. Benjamin_______________________
Timothy J. Benjamin
Treasurer




PORTLAND FOOD PRODUCTS COMPANY






By: /s/Timothy J. Benjamin____________________________
Timothy J. Benjamin
Treasurer

--------------------------------------------------------------------------------





GRAY & COMPANY






By: /s/Timothy J. Benjamin____________________________
Timothy J. Benjamin
Treasurer




DIANA FRUIT CO., INC.






By: /s/Timothy J. Benjamin_____________________________
Timothy J. Benjamin
Treasurer and CFO

--------------------------------------------------------------------------------

LENDER


FARM CREDIT EAST, ACA






By: /s/Justin A. Brown____________________________
Justin A. Brown
Vice President

